Exhibit 10.1

THIRD AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

AMONG

IMPERIAL-SAVANNAH LP

SUGAR GROWERS AND REFINERS, INC.

AND

CARGILL, INCORPORATED

THE LIMITED LIABILITY COMPANY INTERESTS IN THE COMPANY REPRESENTED BY THIS LLC
AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR UNDER ANY APPLICABLE STATE SECURITIES LAWS. THE INTERESTS ARE RESTRICTED
SECURITIES WITHIN THE MEANING OF RULE 144 PROMULGATED UNDER THE SECURITIES ACT
OF 1933. AS A RESULT, THE INTERESTS MAY NOT BE SOLD, ASSIGNED, PLEDGED, OR
OTHERWISE DISPOSED OF AT ANY TIME WITHOUT EFFECTIVE REGISTRATION UNDER SUCH ACT
AND LAWS (OR EXEMPTIONS THEREFROM) AND COMPLIANCE WITH THE OTHER SUBSTANTIAL
RESTRICTIONS ON TRANSFERABILITY SET FORTH IN THIS LLC AGREEMENT, UNLESS
OTHERWISE SPECIFICALLY PERMITTED IN WRITING BY THE MEMBERS.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I. DEFINITIONS AND INTERPRETATION

   2   Section 1.1    Terms.    2   Section 1.2    Interpretive Rules.    2
Article II. FORMATION OF THE COMPANY    3   Section 2.1    Formation.    3  
Section 2.2    Name.    3   Section 2.3    Principal Place of Business.    4  
Section 2.4    Registered Office and Registered Agent.    4   Section 2.5   
Foreign Qualification.    4   Section 2.6    No State Law Partnership.    4  
Section 2.7    Term.    5 Article III. BUSINESS OF THE COMPANY    5   Section
3.1    Permitted Businesses.    5   Section 3.2    Modification of Business
Purpose.    5   Section 3.3    Refining Fee.    5 Article IV. MEMBERS AND
CAPITAL CONTRIBUTIONS    6   Section 4.1    Members and Initial Capital
Contributions.    6   Section 4.2    Additional Funding.    6   Section 4.3   
Capital Accounts.    13   Section 4.4    Withdrawal or Reduction of Capital
Accounts.    16   Section 4.5    Loans.    17 Article V. POWER AND AUTHORITY OF
MEMBERS; MEETINGS OF MEMBERS    17   Section 5.1    Delegation of Powers and
Authorities to the Governance Board.    17



--------------------------------------------------------------------------------

 

Section 5.2

   Annual, Special and Telephonic Meetings.    17  

Section 5.3

   Notice of Meeting/Waiver of Notice.    18  

Section 5.4

   Voting/Proxies/Action without Meeting.    18  

Section 5.5

   Member Fiduciary Obligations.    19  

Section 5.6

   Limitation on Authority.    19 Article VI. MANAGEMENT RIGHTS, DUTIES AND
POWERS OF THE GOVERNANCE BOARD    20  

Section 6.1

   Powers and Authority of Governance Board.    20  

Section 6.2

   Makeup of Governance Board/Member Representative Qualifications.    20  

Section 6.3

   Appointment and Tenure of Member Representatives.    21  

Section 6.4

   Certain Powers Reserved to the Governance Board.    23  

Section 6.5

   Decisions Reserved to any Two Members’ Member Representatives    25  

Section 6.6

   Board Committees.    26  

Section 6.7

   Marketing Council.    26  

Section 6.8

   Procurement Team    28 Article VII. MEETINGS OF THE GOVERNANCE BOARD    30  

Section 7.1

   Regular, Special and Telephonic Meetings.    30  

Section 7.2

   Meetings/Waiver of Notice.    30  

Section 7.3

   Quorum/Voting.    31  

Section 7.4

   Compensation.    32  

Section 7.5

   Disclosures of Interest.    32 Article VIII. OFFICERS/SENIOR MANAGER    33  

Section 8.1

   Designation and Qualifications of Officers and the Senior Manager.    33  

Section 8.2

   Duties and Authority of Officers.    34



--------------------------------------------------------------------------------

  Section 8.3    Tenure of Officers and Senior Manager.    34   Section 8.4   
Disclosure of Interest.    35 Article IX. LIMITATIONS OF LIABILITY AND
INDEMNIFICATION    35   Section 9.1    Limitation of Liability.    35   Section
9.2    Responsibility of Member Representatives and Officers; Limitation of
Liability.    35   Section 9.3    No Exclusive Duty.    36   Section 9.4   
Company Indemnification and Insurance.    37 Article X. ALLOCATIONS AND
DISTRIBUTIONS    39   Section 10.1    Allocations of Net Profits and Net Losses
from Operations.    39   Section 10.2    Special Allocations and Other Tax
Matters.    40   Section 10.3    Distributions.    44   Section 10.4   
Limitations Upon Distributions.    44   Section 10.5    Repayment of
Loans/Garnishment of Distributions.    45   Section 10.6    Restoration of
Funds.    46   Section 10.7    Assignees not Admitted as Substituted Partners.
   46   Section 10.8    Priority and Return of Capital.    46

Article XI.   BUSINESS PLANS, BUDGETS AND OPERATIONS; BOOKS AND RECORDS; AUDITS;
TAX RETURNS AND TAX MATTERS    47

  Section 11.1    Business Plans and Budgets.    47   Section 11.2    Business
Operations.    47   Section 11.3    Books and Records.    49   Section 11.4   
Financial Statements and Other Periodic Reports.    50   Section 11.5    Where
Maintained; Access.    53   Section 11.6    Member Audits.    53   Section 11.7
   Company Bank Accounts; Investments.    54   Section 11.8    Tax Matters.   
54



--------------------------------------------------------------------------------

Article XII. TRANSFERS/DEADLOCKS/WITHDRAWAL/NEW MEMBERS/DEFAULT    57  
Section 12.1    Transfer Restrictions.    57   Section 12.2    Deadlock
Provisions.    65   Section 12.3    Partial Transfers.    68   Section 12.4   
Member Costs.    68   Section 12.5    Effective Date of Transfer.    68  
Section 12.6    Transfer in Violation of Article XII.    69   Section 12.7   
Subsequent Transfers.    69   Section 12.8    Continuing Obligations under this
LLC Agreement.    69   Section 12.9    Withdrawal by a Member.    70  
Section 12.10    Additional Members; Admission of Transferee as Member.    71  
Section 12.11    Rights of Defaulting Members.    71   Section 12.12    Events
of Default/Buy Out Rights    72 Article XIII. DISSOLUTION    73   Section 13.1
   Dissolution.    73   Section 13.2    Predistribution Accounting.    73  
Section 13.3    Intentionally Omitted.    73   Section 13.4    Distribution of
Other Assets Upon Dissolution.    73 Article XIV. RESOLUTION OF DISPUTES    77  
Section 14.1    Negotiation.    77   Section 14.2    Facilitated Mediation.   
77   Section 14.3    Deadlock/Arbitration.    78   Section 14.4    Arbitration
Procedures.    78



--------------------------------------------------------------------------------

  Section 14.5    Limited Court Actions.    81   Section 14.6    Remedies.    82
  Section 14.7    Certain Fair Market Value Determinations.    82   Section 14.8
   Survival.    84 Article XV. MISCELLANEOUS    84   Section 15.1    Further
Assurances.    84   Section 15.2    Notices.    85   Section 15.3   
Reproductions.    86   Section 15.4    Governing Law.    87   Section 15.5   
Waiver of Action for Partition.    87   Section 15.6    Entire Agreement.    87
  Section 15.7    Amendment.    87   Section 15.8    Waivers.    87   Section
15.9    Limitation on Rights of Others.    88   Section 15.10    Successors and
Assigns.    88   Section 15.11    Public Announcements.    88   Section 15.12   
Counterparts.    89   Section 15.13    Severability.    89   Section 15.14   
Expenses.    89   Section 15.15    Confidentiality.    89   Section 15.16   
Execution by the Company and the Members.    89   Section 15.17    Imperial
Guaranty.    90

EXHIBIT A OPERATIVE AGREEMENTS GLOSSARY

SCHEDULE 4.1 MEMBERS AND INITIAL CAPITAL CONTRIBUTIONS



--------------------------------------------------------------------------------

SCHEDULE 5.1 POWERS RESERVED TO THE MEMBERS

SCHEDULE 6.2 INITIAL MEMBER REPRESENTATIVES

SCHEDULE 6.4 POWERS RESERVED TO THE GOVERNANCE BOARD

SCHEDULE 8.2 OFFICERS/SENIOR MANAGER

SCHEDULE 11.2(a) BUSINESS CONDUCT POLICIES

SCHEDULE 11.2(c) INSURANCE

SCHEDULE 12.10 FORM OF JOINDER AGREEMENT



--------------------------------------------------------------------------------

This THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (this
“Agreement” or this “LLC Agreement”) is entered into as of the 19th day of
November, 2009, by and among Imperial-Savannah LP, a Delaware limited
partnership (“Imperial-Savannah”), Sugar Growers and Refiners, Inc., a Louisiana
corporation (“SUGAR”), and Cargill, Incorporated, a Delaware corporation
(“Cargill”).

RECITALS:

1. Cargill and SUGAR formed Louisiana Sugar Refining, LLC (the “Company”) as a
limited liability company under and pursuant to the Delaware Limited Liability
Company Act, 6 Del. C. §18-101, et seq. (as amended from time to time, the
“Act”) by causing the Certificate of Formation of the Company to be filed with
the Secretary of State of the State of Delaware (the “Secretary of State”) on
August 3, 2006.

2. On October 1, 2007, Cargill and SUGAR adopted an Amended and Restated Limited
Liability Company Agreement of the Company, reorganizing the Company as a
limited liability company the membership interests of which were owned in equal
1/2 amounts by each of Cargill and SUGAR.

3. Effective as of September 15, 2009, Cargill, SUGAR and Imperial-Savannah
adopted a Second Amended and Restated Limited Liability Agreement of the Company
(the “Second Amended and Restated LLC Agreement”), reorganizing the Company as a
limited liability company the membership interests of which are owned in equal
1/3 amounts by each of Cargill, SUGAR, and Imperial-Savannah. Cargill, SUGAR and
Imperial-Savannah desire to contribute certain cash and, to the extent provided
for herein, certain non-cash assets, to the Company; and desire to further amend
and restate the Second Amended and Restated LLC Agreement, as hereinafter set
forth.

In consideration of the terms, conditions and the mutual agreements contained in
this LLC Agreement, and intending to be legally bound hereby, Cargill, SUGAR,
and Imperial-Savannah agree as follows:

 

1



--------------------------------------------------------------------------------

Article I.

DEFINITIONS AND INTERPRETATION

Section 1.1 Terms.

Capitalized terms used but not defined in this LLC Agreement have the meanings
given to them in the Glossary attached as Exhibit A to this LLC Agreement. Other
words, terms or phrases used in this LLC Agreement, but not specifically defined
in Exhibit A, will have the meanings commonly ascribed to such words, terms or
phrases.

Section 1.2 Interpretive Rules.

(a) Singular and Plural Terms. Each term used in this LLC Agreement includes the
singular and the plural, and reference to the neuter gender includes the
masculine and feminine where appropriate.

(b) Headings. The headings of the Articles and Sections are for convenience of
reference and shall not affect the meaning or interpretation of this LLC
Agreement.

(c) References. Except as otherwise stated, reference to Articles, Sections,
Exhibits and Schedules means the Articles, Sections, Exhibits and Schedules of
this LLC Agreement.

(d) Incorporation of Exhibits and Schedules. The Exhibits and Schedules referred
to throughout this LLC Agreement are hereby incorporated by reference into, and
shall be deemed a part of, this LLC Agreement provided that no Exhibit that
consists of a form of agreement or instrument shall be deemed to be effective
until executed and delivered by the applicable parties.

(e) Interpretive Rules. Unless the context clearly indicates otherwise, the word
“including” when used in this LLC Agreement means “including but not limited
to,” the word “include” means “include, without limitation,” and the words
“hereof,” “herein” and “hereunder” and words of similar import when used in this
LLC Agreement refer to this LLC Agreement as a whole and not to any particular
provision of this LLC Agreement.

 

2



--------------------------------------------------------------------------------

(f) Rules of Construction. It is acknowledged by the Members that this LLC
Agreement and the other Operative Agreements are negotiated agreements and,
therefore, no presumptions will arise favoring any party by virtue of the
authorship of any of its provisions or the changes made through revisions. For
clarity, none of the Operative Agreements shall be construed or interpreted
against the party who might be deemed to have drafted it.

Article II.

FORMATION OF THE COMPANY

Section 2.1 Formation.

The Company was formed as a limited liability company pursuant to the provisions
of the Act and all other pertinent Laws of the State of Delaware by the filing
of a Certificate of Formation with the Secretary of State on August 3, 2006, and
the parties hereto hereby continue the Company as a limited liability company.
Except as such powers may be specifically reserved by the Governance Board and
as otherwise provided in this Agreement, the officers of the Company shall
execute or cause to be executed from time to time all other instruments,
certificates, notices and documents, and shall do or cause to be done all such
filing, recording, publishing and other acts, in each case, as may be necessary
or appropriate from time to time to comply with all applicable requirements for
the formation or operation and, when appropriate, termination of a limited
liability company in the State of Delaware and all other jurisdictions where the
Company shall conduct its business. Except as otherwise expressly provided
herein, the rights and liabilities of the Members are as provided in the Act. In
the event of any inconsistency between any terms and conditions contained in
this Agreement and any non-mandatory provisions of the Act, the terms and
conditions contained in this Agreement will govern.

Section 2.2 Name.

The name of the Company will be Louisiana Sugar Refining, LLC, unless changed by
the Governance Board in accordance with Article VI. All business of the Company
will be conducted in the name of the Company.

 

3



--------------------------------------------------------------------------------

Section 2.3 Principal Place of Business.

The Company’s principal place of business will be at Gramercy, Louisiana, unless
changed by the Governance Board in accordance with Article VI. The Company may
not maintain an office or a principal place of business in any jurisdiction that
would jeopardize the limitation of liability afforded to the Members and the
Member Representatives under the Act or this LLC Agreement.

Section 2.4 Registered Office and Registered Agent.

The registered office of the Company will be 1209 Orange Street, Wilmington,
Delaware. The agent of the Company for service of process in Delaware will be
The Corporation Trust Company. The Governance Board may, from time to time,
change the registered office and registered agent in accordance with the Act.

Section 2.5 Foreign Qualification.

Prior to the Company conducting business in any jurisdiction in which it is
required, as a result of such activities, to qualify to do business, the Company
will comply with all requirements necessary to qualify the Company to do
business in that jurisdiction. Each Member agrees to execute and deliver all
certificates and other instruments that are necessary or appropriate for the
Company to qualify and continue to do business as a foreign limited liability
company in that jurisdiction.

Section 2.6 No State Law Partnership.

The Members intend that the Company be treated as a partnership only for U.S.
federal, state, local and other tax purposes. The Company is not to be
considered or treated as a partnership for any other purpose. Other than for tax
purposes, no Member or Member Representative is to be considered or treated as a
partner or joint venturer of (a) the Company; (b) any other Member; or (c) any
Member Representative, and this LLC Agreement may not be construed otherwise.
The Members agree not to take any action inconsistent with the express intent of
this Section 2.6.

 

4



--------------------------------------------------------------------------------

Section 2.7 Term.

The Company will continue in existence from the effective date of the
Certificate of Formation until the earlier of (a) January 1, 2109 and
(b) dissolution of the Company in accordance with the provisions of this LLC
Agreement or the Act.

Article III.

BUSINESS OF THE COMPANY

Section 3.1 Permitted Businesses.

The Company will have all of the powers and authority granted by the Act, any
other Law and this LLC Agreement, necessary, appropriate, advisable or
convenient to the conduct, promotion or attainment of the Business Purpose of
the Company. The Company may not conduct, however, any business or activities
outside the scope of the Business Purpose.

Section 3.2 Modification of Business Purpose.

The scope of the Business Purpose may be modified only upon the written
agreement of all Members.

Section 3.3 Refining Fee.

(a) Refining Fee. The Members agree that the Company is entitled to keep and
retain for its own account (for use, application and distribution in accordance
with the terms of this Agreement), out of Net Revenues payable to the Company
pursuant to the Marketing Agreement, and out of amounts payable to the Company
by Imperial-Savannah pursuant to the Bulk Sugar Supply Agreement, a refining fee
(the “Refining Fee”), established from time to time in accordance with the
Supply Agreement. For the avoidance of doubt, the Refining Fee only applies to
transactions involving the sale of refined sugar and other products produced by
the Facility (or, during its period of operation by the Company, produced by the
Colonial Facility) and sold by the Company from raw cane sugar purchased by the
Company from SUGAR pursuant to the Supply Agreement.

 

5



--------------------------------------------------------------------------------

(b) Adjustments.

(i) The Refining Fee is subject to adjustment from time to time, as specified in
the Supply Agreement.

(ii) While the Supply Agreement is in force, SUGAR has certain rights to object
to adjustments to the Refining Fee which, if exercised, could, under certain
circumstances, lead to the valuation and purchase of the Membership Interest of
one or more Members, on and subject to the terms of, and as more fully set forth
in, the Supply Agreement.

Article IV.

MEMBERS AND CAPITAL CONTRIBUTIONS

Section 4.1 Members and Initial Capital Contributions.

The Members of the Company are Imperial-Savannah, SUGAR, and Cargill. If a
Member fails to make its respective Initial Capital Contribution, as set forth
in Schedule 4.1 and the Member Contribution Agreement, on or before the Closing
Date, this Agreement shall terminate, the Company will be dissolved pursuant to
Article XIII, and the Company will promptly return the Initial Capital
Contribution, if any, made by the other Members. In consideration of the Initial
Capital Contributions, Imperial-Savannah, SUGAR, and Cargill will each acquire
the initial Membership Interests in the Company set forth in Schedule 4.1.

Membership Interests are personal to each Member and, except as otherwise set
forth in this LLC Agreement, do not give any Member any rights in the Property
of the Company.

Section 4.2 Additional Funding.

(a) In General. It is the intent of the Members to fund the operations of the
Company and its working capital needs through the Initial Capital Contributions,
third-party loans, and net cash flow. The Members have executed the Agreement to
Contribute Capital, pursuant to which each Member is severally obligated to
contribute additional equity capital to the Company under the conditions therein
described. In addition, the operations of the Company and working capital needs
may be funded by Member loans as provided in Section 4.5.

 

6



--------------------------------------------------------------------------------

(b) Additional Capital Contributions. If:

(i) the Company requires funds in addition to the amounts provided in
Section 4.2(a) and the Governance Board has determined in accordance with
Schedule 6.4 that such additional capital contributions are necessary or
desirable, or

(ii) the Governance Board determines that additional capital contributions are
necessary (A) to enable the Company to comply with, or to maintain compliance
with, the business policies referred to in Section 11.2(a) related to employee
health and safety, environment, and food and product safety, or (B) to sustain
the base capacity of the Facility or (C) to enable the Company to perform the
Take-over Work (the amount of any additional capital contributions that is from
time to time determined to be necessary under either clause (i) or (ii) of this
Section 4.2 is referred to herein as an “Additional Required Capital
Contribution Amount”),

then the Company shall give written notice (the “Cash Call”) to each Member
setting forth in reasonable detail (x) the amount and purpose of the Additional
Required Capital Contribution Amount; (y) the date on which the funds are
required, which date shall be no sooner than 30 days after receipt of such
notice (the “Additional Capital Contribution Date”); and (z) the amount to be
contributed by each Member, which amount (the “Full Share Amount”) will be in
proportion to each Member’s Membership Interest Percentage on the date of the
Cash Call. On or prior to the Additional Capital Contribution Date, each Member
shall have the right to contribute to the Company an amount up to the Full Share
Amount, as specified in the Cash Call (the amount so contributed by any Member
is referred to herein as an “Additional Capital Contribution”). Until the
Company has received an amount equal to the Additional Required Capital
Contribution Amount, as set forth in the Cash Call, all funds advanced to the
Company by a Member in fulfillment of such Member’s Cash Call shall be deposited
in a separate escrow account (the “Escrow Account”) in the name of and for the
benefit of such Member advancing such funds, and

 

7



--------------------------------------------------------------------------------

such Escrow Account shall be segregated from the general funds (and not
available to satisfy the obligations) of the Company. Any Escrow Account
established pursuant to the preceding sentence shall be established using the
employer identification number of the Member in whose benefit such Escrow
Account is being established and shall be treated as owned by such Member for
all purposes, including U.S. federal income tax purposes. The exclusive remedies
for a Member’s failure to make an Additional Capital Contribution in accordance
with a Cash Call shall be those set forth in this Section 4.2, and no Member
shall have any personal or recourse liability for the failure to satisfy a Cash
Call.

(c) Optional Deficit Loans. As soon as possible following the Additional Capital
Contribution Date, the Company shall give written notice (a “Cash Call Report”)
to each Member of (x) the amount of any Additional Capital Contribution advanced
by each Member and deposited into an Escrow Account described in Section 4.2(b)
by the close of business on the Additional Capital Contribution Date, and
(y) the difference, if any, between the Additional Required Capital Contribution
Amount and the aggregate of the Additional Capital Contributions so advanced by
the Members (the “Deficit Amount”). The lowest amount advanced and deposited
into Escrow by any Member in response to a Cash Call is referred to herein as
the “Base Amount” (and the Base Amount shall be zero if any Member makes no
Additional Capital Contribution at all with respect to a Cash Call). If there is
a Deficit Amount with respect to the Cash Call in question, each Member whose
Additional Capital Contribution is in excess of the Base Amount shall have the
option during the ten (10) day period following the date the Cash Call Report is
given (the “Deficit Option Period”) to:

(i) request and receive from the Escrow Account an immediate return of all funds
advanced as its Additional Capital Contribution (whereupon the Deficit Amount
for the Cash Call in question shall be increased by the amount returned to such
Member, and the Base Amount for the Cash Call in question, if not already zero,
shall be reduced to zero), or

(ii) elect to treat as a Capital Contribution that portion of the funds advanced
as its Additional Capital Contribution equal to the Base Amount, and

 

8



--------------------------------------------------------------------------------

request and receive from the Escrow Account an immediate return of the funds
advanced as its Additional Capital Contribution that are in excess of the Base
Amount (whereupon the Deficit Amount for the Cash Call in question shall be
increased by the amount returned to such Member), or

(iii) elect to treat as a Capital Contribution that portion of the funds
advanced as its Additional Capital Contribution equal to the Base Amount, and
elect to treat the funds advanced as its Additional Capital Contribution that
are in excess of the Base Amount as a loan to the Company, but elect not to make
a supplemental advance to cover all or any portion of the Deficit Amount, as
described in the following clause (iv), or

(iv) elect to treat as a Capital Contribution that portion of the funds advanced
as its Additional Capital Contribution equal to the Base Amount, and elect to
treat the funds advanced as its Additional Capital Contribution that are in
excess of the Base Amount as a loan to the Company, and elect to increase the
amount of said loan by making a supplemental advance to the Company in an amount
equal to all or any portion of the Deficit Amount.

Any request or election by a Member pursuant to this Section 4.2(c) shall be
made in writing, and a copy thereof shall be sent to each other Member. Any
advance to the Company that is treated as a loan pursuant to clause (iii) or
(iv) above shall not be considered a capital contribution to the Company and is
referred to in this Agreement as an “Optional Deficit Loan”. If more than one
Member elects to make a supplemental advance in accordance with clause (iv), the
amount of the supplemental advance made by each Member shall be equal to the
amount of the supplemental advance made by the other Member, unless such Members
otherwise agree. If the aggregate of all supplemental advances made or to be
made by Members pursuant to the foregoing clause (iv) do not at least equal the
Deficit Amount, each Member shall be deemed to have made a timely election under
the foregoing clause (i), and shall be entitled to an immediate return from the
Escrow Account of the funds advanced by it. Each Optional Deficit Loan shall
bear interest at the Interest Rate in effect at the time of advance. The
interest and principal on any larger Optional Deficit Loan shall be paid by the
Company

 

9



--------------------------------------------------------------------------------

before the interest and principal on any smaller Optional Deficit Loan, until
the outstanding principal balance of each outstanding Optional Deficit Loan is
equal. Subject to the preceding sentence, all payments made on account of
Optional Deficit Loans shall first be applied to reduce accrued interest, and
then to reduce principal. Subject to Section 10.5, and subject to the provisions
of any instrument evidencing loans to, or establishing credit facilities for the
benefit of, the Company, the Company will use all available Distributable Cash
to retire Optional Deficit Loans as quickly as possible and, in any event, all
Optional Deficit Loans shall be paid by the Company before any distributions are
made pursuant to Article X, except as provided in Section 10.5.

(d) Development Period Advances. If:

(i) the Agent gives a written notice pursuant to Section 2 of the Agreement to
Contribute Capital (a “Development Period Capital Notice”) that contributions to
the equity capital of the Company are required (the total amount so specified in
any such notice from Agent is referred to herein as a “Development Period
Capital Requirement”), and

(ii) fewer than all of the Members have contributed the required amount within
the time required under the Agreement to Contribute Capital (the amount
contributed by a Member in response to a Development Period Capital Notice is
referred to herein as a “Development Period Advance”; the difference between the
Development Period Capital Requirement specified in a Development Period Capital
Notice and the aggregate amount of all Development Period Capital Advances
contributed by Members is referred to herein as the “Development Period
Shortfall”),

then:

(x) each Member who has made a Development Period Advance (a “Contributing
Member”) shall have the right, but not the obligation, to increase the amount
advanced by such Member to cover all or part of the Development Period Capital
Shortfall (and if each of two Contributing Members are prepared to so increase
the amount of its Development Period Advance, the increased amount contributed
by each such Contributing Member shall be the same, unless such Contributing
Members otherwise agree in writing), and

 

10



--------------------------------------------------------------------------------

(y) all amounts advanced by a Contributing Member (including such Contributing
Member’s Deficit Period Advance and any additional amount advanced by such
Member under clause (x), above) shall be treated as a loan by such Contributing
Member to the Company (a “Development Period Loan”). Each Development Period
Loan shall bear interest at the Development Period Loan Interest Rate in effect
at the time of advance. The interest and principal on any larger Development
Period Loan shall be paid by the Company before the interest and principal on
any smaller Development Period Loan. Subject to the preceding sentence, all
payments made on account of Development Period Loans shall be applied to reduce
accrued interest, and then to reduce principal. Subject to Section 10.5, and
subject to the provisions of any instrument evidencing loans to, or establishing
credit facilities for the benefit of, the Company, the Company will use all
available Distributable Cash to retire Development Period Loans as quickly as
possible and, in any event, all Development Period Loans shall be paid by the
Company before any payments are made on account of Optional Deficit Loans and
before any distributions are made pursuant to Article X, except as provided in
Section 10.5.

(e) Quality Compliance Improvements; Loans. The Members agree as follows with
respect to improvements to the Facility that may be required in order to enable
the Company to comply with the business policies referred to in Section 11.2(a)
related to food and product safety (“Food Safety Policies”):

(i) If a Member (the “Initiating Member”) determines that improvements to the
Facility (each, a “Quality Compliance Improvement”) are required in order to
enable the Company to comply with Food Safety Policies, the Initiating Member
may call a special meeting of the Governance Board, and the meeting shall
proceed in accordance with Article VII hereof, except that (A) notice thereof,
which notice must include (i) a statement of the purpose for which the meeting
is called, and (ii) telephone numbers whereby the members of

 

11



--------------------------------------------------------------------------------

the Governance Board shall be able to participate in the special meeting by
means of conference telephone, video conference or other similar communications
equipment in accordance with Section 7.1(c), shall be sufficient if given not
less than 24 hours in advance of the meeting, and (B) notwithstanding the
provisions of Section 7.3(a), attendance of the Member Representatives
representing the Initiating Member will constitute a quorum of the Governance
Board at said special meeting for purposes of this Section 4.2(e).

(ii) At the special meeting, the Member Representative(s) of the Initiating
Member shall consult with any other Member Representatives attending the special
meeting concerning the Quality Compliance Improvement thought by the Initiating
Member to be necessary, including whether the Company has available funds
sufficient to accomplish the Quality Compliance Improvement.

(iii) If Member Representatives of two or more Members present at such meeting
vote in favor of the Quality Compliance Improvement, such vote will be the act
of the Governance Board, and the Quality Compliance Improvement shall proceed.
If Member Representatives of two or more Members shall determine that additional
capital contributions are necessary to enable the Company to perform the Quality
Compliance Improvement, the amount required shall be deemed an Additional
Required Capital Contribution Amount (as described in Section 4.2(b)(ii)), and
the provisions of Sections 4.2(b) and 4.2(c) shall apply to the contribution (or
loan) of said amount to the Company.

(iv) If the Member Representatives of the Initiating Member are the only Member
Representatives voting to proceed with the Quality Compliance Improvement, then:
(A) the Company shall proceed to perform the Quality Compliance Improvement;
(B) the Initiating Member shall advance to the Company all amounts required to
complete the Quality Compliance Improvement; (C) the amount advanced to the
Company shall be treated as a loan by the Initiating Member to the Company (a
“Quality Compliance Loan”) in an amount equal to the lesser of (x) the amount so
advanced, and (y) the amount determined under Section 4.2(e)(v); and (D) each
Quality Compliance Loan shall accrue interest and shall be payable on all of the
same terms and conditions that apply to Optional Deficit Loans.

 

12



--------------------------------------------------------------------------------

(v) If the Member Representatives of the Initiating Member vote to proceed with
a Quality Compliance Improvement in accordance with Section 4.2(e)(iv), and if
any other Member shall disagree that the Quality Compliance Improvement is
required in order to enable the Company to comply with Food Safety Policies,
such other Member may initiate proceedings under Article XIV for a determination
whether the Quality Compliance Improvement was necessary to enable the Company
to comply with Food Safety Policies. The Quality Compliance Improvement shall be
performed notwithstanding any such disagreement or proceeding under Article XIV;
provided, however, if any proceeding under Article XIV shall result in a
determination that some or all of the disputed Quality Compliance Improvements
undertaken by the Company were not necessary to enable the Company to comply
with Food Safety Policies (the “Unnecessary Improvements”): (i) the amount of
the advance that is treated as a loan to the Company under Section 4.2(e)(iv)
shall be reduced by an amount equal to the advance attributable to the
Unnecessary Improvements, (ii) the Initiating Member shall have no right to
recover from the Company or any other Member (or to treat as a capital
contribution in the Company) the amount advanced by the Initiating Member on
account of the Unnecessary Improvements, and (iii) the Unnecessary Improvements
made by the Company shall nonetheless be and remain the property of the Company.

Section 4.3 Capital Accounts.

A separate Capital Account will be maintained and adjusted for each Member in
accordance with the Code and Treasury Regulations §1.704-1(b)(2)(iv). The
initial balance of Cargill’s Capital Account shall be $30,000,000. The initial
balance of SUGAR’s Capital Account shall be $30,000,000. The initial balance of
Imperial-Savannah’s Capital Account shall be $4,000,000. The Company has the
right to use and enjoy, subject to the Operation and Management Agreement, the
buildings and equipment constituting a part of the Colonial Facility; under the
Operation and

 

13



--------------------------------------------------------------------------------

Maintenance Agreement, Imperial-Savannah is given the right to operate the
Colonial Facility until the Operational Control Date, at which time
Imperial-Savannah’s right to operate the Colonial Facility will lapse, and,
accordingly, in light thereof, in light of the transfer and conveyance by
Imperial-Savannah of the Imperial-Savannah Equipment (as such term is defined in
the Member Contribution Agreement) to the Company and in light of the Required
Imperial-Savannah Improvements to be made by Imperial-Savannah to the Colonial
Facility prior to the Operational Control Date, the Imperial-Savannah Capital
Account will, on the Operational Control Date, be credited with an additional
$24,000,000 (and, from and after the Operational Control Date, the Company, and
not Imperial-Savannah, shall be entitled to claim depreciation on account of the
buildings and equipment constituting a part of the Colonial Facility; for the
avoidance of doubt, Imperial-Savannah shall be entitled to claim depreciation on
account of the buildings and equipment constituting a part of the Colonial
Facility from the date hereof to the Operational Control Date). Upon the
occurrence of the Second Closing, the Imperial-Savannah Capital Account will be
credited with an additional $2,000,000. With regard to each Capital Account, the
following provisions will apply:

(a) The Capital Account of each Member will be credited with:

 

  (i) the cash amount or Gross Asset Value of Capital Contributions made by that
Member,

 

  (ii) the proportionate share of Net Profits of that Member,

 

  (iii) any items in the nature of income or gain which are specially allocated
pursuant to Section 10.2 hereof, and

 

  (iv) the amount of any Company liabilities assumed by that Member or which are
secured by any Property distributed to that Member.

(b) The Capital Account of each Member will be debited with:

 

  (i) the amount of cash and the Gross Asset Value of any Property distributed
to that Member pursuant to any provision of this LLC Agreement,

 

14



--------------------------------------------------------------------------------

  (ii) the proportionate share of Net Losses of that Member,

 

  (iii) any items in the nature of expenses or losses which are specially
allocated pursuant to Section 10.2, and

 

  (iv) the amount of any liabilities of that Member assumed by the Company or
which are secured by any Property contributed by that Member to the Company.

The Capital Account of a Member who receives a distribution of a promissory note
(the maker of which is the Company and which is not readily traded on an
established securities market) will not be decreased until that Member makes a
taxable disposition of that note or until (and to the extent) principal payments
are made on the note, all in accordance with Treasury Regulations
§1.704-1(b)(2)(iv)(e)(2).

(c) In determining the amount of any liability for purposes of Sections 4.3(a)
and 4.3(b) above, Code §752(c) and any other applicable provisions of the Code
and the Treasury Regulations will be taken into account.

(d) In the event of a permitted Transfer of a Membership Interest in the
Company, the Capital Account of the transferor will become the Capital Account
of the transferee to the extent it relates to the transferred Membership
Interest in accordance with Treasury Regulations §1.704-1(b)(2)(iv)(l).

(e) The manner in which Capital Accounts are to be maintained pursuant to this
Section 4.3 is intended to comply with the requirements of Code §704(b) and
Treasury Regulations §1.704-1(b) promulgated thereunder. In the event the
Governance Board determines that it is prudent to modify the manner in which the
Capital Accounts, or any debits or credits thereto (including, without
limitation, debits or credits relating to liabilities that are secured by
contributions or distributed property or that are assumed by the Company or any
Member), are computed in order to comply with Code §704(b) and Treasury
Regulations §1.704-1(b), the Governance Board may make such modification;
provided that it is not likely to have a material adverse effect on the amounts
distributed to any

 

15



--------------------------------------------------------------------------------

Member pursuant to Article XIII upon the dissolution of the Company. The
Governance Board may also make: (i) any adjustments necessary or appropriate to
maintain equality between the aggregate value of the Capital Accounts of the
Members and the amount of Company capital reflected on the Company’s balance
sheet, as computed for book purposes, in accordance with Treasury Regulations
§1.704-1(b)(2)(iv)(q), and (ii) any appropriate modifications in the event that
unanticipated events might otherwise cause this LLC Agreement not to comply with
Treasury Regulations §1.704-1(b).

(f) Except as otherwise required in this LLC Agreement, no Member will have any
obligation to restore all or any portion of a deficit balance in the Capital
Account of that Member.

(g) Except (x) as specifically provided in this LLC Agreement or another
Operative Agreement or (y) as approved by the Governance Board, no Member is
entitled to receive any interest, salary or draw:

 

  (i) with respect to its Capital Contributions or its Capital Account,

 

  (ii) for services rendered to or on behalf of the Company, or

 

  (iii) otherwise in its capacity as a Member.

Section 4.4 Withdrawal or Reduction of Capital Accounts.

No Member is entitled to withdraw any part of its Capital Contributions, or
receive any distributions from the Company, except as provided in Articles X and
XIII. No Member may receive, out of the Property of the Company, any part of its
Capital Account until all other liabilities of the Company have been paid (or
there has been reserved or set aside Property of the Company sufficient to pay
them). A Member, irrespective of the nature of its Capital Contributions, will
only have the right to receive cash in reduction of its Capital Account, at the
times and to the extent determined by the Governance Board. A purchase by a
Member or by an Affiliate of a Member of any Property of the Company will not
reduce or be deemed to reduce the Capital Account of that Member.

 

16



--------------------------------------------------------------------------------

Section 4.5 Loans.

(a) Non-Recourse Financing. Unless otherwise agreed by the Members, all
financing obtained by the Company shall be non-recourse to the Members, without
reliance by any lender on the creditworthiness of any Member. The Members shall
not be required to assume any of the obligations of the Company with respect to
any such financing, and (except for the Agreement to Contribute Capital) shall
not be required to provide any guarantee or other assurance, credit support or
enhancement, including without limitation any performance guarantee, completion
guarantee or payment guarantee.

(b) No Requirement to Make Loans. No Member will be required to make loans
(whether long or short-term, secured or unsecured) to the Company. However, the
Governance Board may request that one or more of the Members make loans to the
Company. If one or more Members (each, a “Loaning Member”) decides, in its sole
discretion, to make loans to the Company, such loans shall be in such amounts,
at such rates and upon such other terms and conditions as agreed to by the
Governance Board and by the Loaning Member, and shall be repayable in accordance
with the terms and conditions established by the Governance Board and by the
Loaning Member.

Article V.

POWER AND AUTHORITY OF MEMBERS; MEETINGS OF MEMBERS

Section 5.1 Delegation of Powers and Authorities to the Governance Board.

The Members hereby agree to delegate all powers and authorities of the Members
required for the management of the Company to the Governance Board; provided,
however, that the powers and authorities set forth in Schedule 5.1 are reserved
exclusively to the Members.

Section 5.2 Annual, Special and Telephonic Meetings.

(a) Meetings. The annual meeting of the Members will be held at such time and
place as is determined by resolution of the Governance Board. The Governance
Board or any Member may call a special meeting of the Members for any purpose or

 

17



--------------------------------------------------------------------------------

purposes. The Governance Board may designate any place as the place of any
meeting of the Members. If no designation is made, the place of meeting will be
the principal place of business of the Company.

(b) Member Participation. Members may participate in a meeting of the Members by
conference telephone, videoconference or similar communications equipment if all
individuals participating can hear, and be heard by, each other. Such
participation will be deemed to constitute presence in-person at such meeting
except where the Member attends solely for the purpose of objecting to the
transaction of any business on the grounds the meeting is not lawfully called.

Section 5.3 Notice of Meeting/Waiver of Notice.

The Company must deliver written notice stating the date, time and place of the
annual meeting or any special meeting and the purpose(s) for which such meeting
is called. Notice, together with an agenda and any supporting material, must be
delivered to each Member entitled to vote at the meeting no fewer than five
(5) nor more than thirty (30) days before the date of the meeting. A written
waiver of the notice, signed by an authorized representative of a Member, shall
excuse the requirement to give notice to that Member. Attendance of a Member at
a meeting will also constitute a waiver of notice of that Member, except where
the Member attends solely for the purpose of objecting to the transaction of any
business on the grounds that the meeting is not lawfully called or convened.

Section 5.4 Voting/Proxies/Action without Meeting.

(a) Voting. Unless otherwise expressly provided in this LLC Agreement or
required by the Act, Members may vote upon any matter (whether or not they have
an economic interest) and their vote will be counted in the determination of
whether the particular matter is approved by the Members. Except as otherwise
provided in this LLC Agreement, each Member shall be entitled to one vote. All
decisions of the Members must be unanimous.

(b) Proxies. Proxies must be in writing and signed by a duly authorized
representative of the Member. A proxy must be filed with the Company before or
at the

 

18



--------------------------------------------------------------------------------

time of the meeting to be valid. A facsimile, e-mail or similar transmission
from the Member will be treated as an execution in writing for purposes of this
Section 5.4(b). Any proxy shall be revocable.

(c) Action by Members Without a Meeting. Any action required or permitted to be
taken at a meeting of Members may be taken without a meeting, without prior
notice and without vote if the action is evidenced by one or more written
consents, describing the action to be taken, signed by all Members. Action taken
under this Section 5.4(c) is effective when all of the Members have signed the
consent, unless the consent specifies a different effective date.

Section 5.5 Member Fiduciary Obligations.

(a) Discretion of Each Member. Each Member shall be entitled to vote, or refrain
from voting, in its sole and absolute discretion, considering its own interests,
whether or not such interests are consistent with the interests of the Company,
any other Member or the Members as a whole.

(b) Other Business Activities. Each Member (and such Member’s Affiliates) may
have business interests and engage in business activities in addition to those
relating to the Company (including, without limitation, business interests and
activities in direct competition with the Company). Neither the Company nor any
Member will have any rights by virtue of this LLC Agreement or the relationship
contemplated herein in any permitted business interest or activity of another
Member. Each Member and the Company waive any and all claims it may have against
any Member for conducting the business activities permitted above.

Section 5.6 Limitation on Authority.

Except as otherwise provided in this LLC Agreement, or in one or more of the
Operative Agreements, or otherwise resolved by the Governance Board, no Member
and no Member Representative may:

(a) act as an agent for or on behalf of the Company or another Member or have
any authority to act for, or to assume any obligations or responsibilities or
make any expenditures on behalf of, the Company or another Member; or

 

19



--------------------------------------------------------------------------------

(b) take part in the day to day management, operation or control of the Company.

Article VI.

MANAGEMENT RIGHTS, DUTIES AND POWERS OF THE GOVERNANCE BOARD

Section 6.1 Powers and Authority of Governance Board.

Except for the powers and authority exclusively reserved to the Members pursuant
to Article V, the powers and authority reserved to any two Members’ Member
Representatives pursuant to Section 6.5, and the powers and authority delegated
to the Officers in accordance with Article VIII or by resolution of the
Governance Board, the Company will be directed solely and exclusively by the
Governance Board. For clarity, any powers and authority not expressly reserved
to the Members or Member Representatives or delegated to the Officers will
reside exclusively with the Governance Board.

Section 6.2 Makeup of Governance Board/Member Representative Qualifications.

(a) Number/Initial Member Representatives. The Governance Board will be
comprised of six (6) Member Representatives; two (2) Member Representatives
appointed by each of the Members. The initial Member Representatives will be the
individuals identified in Schedule 6.2. If one Member shall acquire the
Membership Interest of another Member in accordance with the provisions of this
Agreement then, in addition to the two (2) Member Representatives such acquiring
Member has the right to appoint, such acquiring Member shall also be entitled to
appoint two (2) additional Member Representatives in respect of the Membership
Interest so acquired. If two (2) Members shall acquire one half of the interest
of the third Member in accordance with the provisions of this Agreement then, in
addition to the two (2) Member Representatives each such acquiring Member has
the right to appoint, each such acquiring Member shall be entitled to appoint
one additional Member Representative in respect of the one-half Membership
Interest so acquired.

 

20



--------------------------------------------------------------------------------

(b) Chairperson. The responsibility for naming a chairperson of the Governance
Board (the “Chairperson”), who will hold the position for a period of two years,
will rotate among Imperial-Savannah, SUGAR, and Cargill. The first Chairperson
shall be chosen by lot as between a nominee to be selected by each Member. The
second Chairperson shall be chosen by lot as between a nominee to be selected by
each of the two Members whose previous nominee was not selected as the first
Chairperson. The third Chairperson shall be chosen by the Member whose previous
nominees were not selected as the first or the second Chairperson. The selection
of subsequent Chairpersons shall rotate among the Members in the same order as
established by the above-described process. The Chairperson’s responsibilities
will be limited to organizing meetings of the Members and the Governance Board
and preparing the agenda for each such meeting. The Chairperson will not have a
tie-breaker vote.

(c) Qualifications. No Member Representative may be an officer or employee
(including a seconded employee) of the Company.

(d) No Authority to Act. No Member Representative may act as an agent of the
Company or any Member (other than the Member that appointed such Member
Representative) or have the authority to act for or to assume any obligations or
responsibilities on behalf of the Company except as may be expressly approved by
the Governance Board.

Section 6.3 Appointment and Tenure of Member Representatives.

(a) Vacancy. Each Member is entitled to fill any vacancy resulting from the
removal, resignation or death of any Member Representative appointed by that
Member pursuant to Section 6.2; provided that, such new Member Representative
may not be a person who was previously removed as a Member Representative for
Cause. Each Member Representative will hold office until the earlier of the
appointment of a successor or the death, resignation or removal of that Member
Representative. Each Member must give written notice to the Company and to the
other Members of each new Member Representative appointed.

 

21



--------------------------------------------------------------------------------

(b) Removal. Except as provided below, a Member Representative may be removed at
any time (with or without Cause), by, but only by, the Member who appointed that
Member Representative. A Member Representative may be removed at any time for
Cause upon a determination by the Governance Board that one of the elements in
the definition of Cause has been satisfied. A Member must give written notice to
the Company and to the other Members of each Member Representative removed. The
removal of any Member Representative will take effect upon the receipt of that
notice by the Company, or at such later time as may be specified in the notice.
If a Member ceases to be a Member, then all Member Representatives appointed by
that Member will be automatically removed, without any action of the Members or
the Governance Board, as of the date the Member ceases to be a Member. For
purposes of this Agreement, “Cause” shall mean any of the following, (i) a
Member Representative’s conviction of any felony or of any crime or offense
involving fraud, dishonesty or moral turpitude; (ii) a Member Representative’s
breach of any of his or her duties to the Company or any Member as determined by
a judgment of a court of competent jurisdiction; (iii) a Member Representative’s
making of a willful misrepresentation or omission, which breach or
misrepresentation or omission has had a material adverse effect on the Company’s
business, taken as a whole; (iv) a Member Representative’s material breach of
any confidentiality agreement with the Company; or (v) an adjudication by a
court of competent jurisdiction that a Member Representative is mentally
incompetent, which mental incompetency directly affects his or her ability to
serve on the Governance Board. If the Governance Board shall determine either
element (iii) or (iv) in the definition of Cause has been satisfied as to a
Member Representative and the Member who appointed such Member Representative
disputes that such element has been satisfied, the Member Representative in
question shall be provisionally removed, the matter shall be determined by
arbitration in accordance with the provisions of Section 14.4 and, pending such
determination, the Member who appointed the Member Representative in question
may appoint a new Member Representative.

 

22



--------------------------------------------------------------------------------

(c) Resignation. Any Member Representative may resign at any time by giving
written notice to the Company and to the Members. The resignation of any Member
Representative will take effect upon receipt of that notice by the Company or at
such later time as is specified in the notice. Acceptance of the resignation is
not necessary to make such resignation effective.

(d) Professional Advisors. Each Member Representative may invite professional
advisors and consultants to attend meetings of the Governance Board, provided
that such advisors and consultants are reasonably acceptable to each of the
other Member Representatives, and provided further that a Member Representative
may cause such advisors and consultants to be excluded from any portion of any
meeting of the Governance Board. All such professional advisors and consultants
shall, as a condition to attending such meetings, be required to execute
confidentiality agreements in form and substance acceptable to the Governance
Board.

Section 6.4 Certain Powers Reserved to the Governance Board.

(a) In General. The Governance Board has the power to delegate to one or more
Officers the powers and authority necessary for the day to day operation of the
business of the Company; provided, however, that the powers and authorities set
forth in Schedule 6.4 may not be delegated and are reserved exclusively to the
Governance Board. Whenever in this Agreement any matter described on
Schedule 6.4 is made subject to the decision, determination, approval or
resolution of the Governance Board, such decision, determination, approval, or
resolution shall require:

 

  (i) the unanimous vote of the Governance Board, to the extent such matter is
described in Part I of Schedule 6.4 hereto, and

 

23



--------------------------------------------------------------------------------

  (ii) a majority vote of the Governance Board, to the extent such matter is
described in Part II of Schedule 6.4 hereto, and

 

  (iii) a majority vote of the Governance Board, if such matter is described on
neither Part I nor Part II of Schedule 6.4 hereto,

subject, in all events, to the provisions of Sections 4.2(e) and 6.5 hereof.
Without limiting the foregoing, from time to time the Governance Board may
discuss opportunities for greater cooperation between the Members in the area of
new value-added opportunities in sugar and sugar by-products related to the
Company’s production.

(b) After Termination of Bulk Sugar Supply Agreement. Under the terms of the
Bulk Sugar Supply Agreement, Imperial-Savannah has the right to give a
termination notice, resulting in an early termination of the Bulk Sugar Supply
Agreement, on and subject to the terms of the Bulk Sugar Supply Agreement. If
Imperial-Savannah delivers such a termination notice then, notwithstanding the
provisions of Section 6.4(a)(i), the approval of the Member Representatives of
Imperial-Savannah shall no longer be required:

 

  (i) to approve bad debt and credit policies, or changes to bad debt or credit
policies, under Schedule 6.4, Part I, clauses (xix) and (xxvi);

 

  (ii) to approve any expansion of the Business Purpose of the Company under
Schedule 6.4, Part I, clause (xxviii), authorizing the Company to pursue
business opportunities in small packaging or specialty sugars; and

 

  (iii)

to approve any borrowing or loan under Schedule 6.4, Part I, clause (xxii),
provided such borrowing or loan (A) is incurred in connection with or to
facilitate an activity described in Section 6.4(b)(ii), above, and (B) is
obtained from a lender that is not a Related Party Lender. For purposes hereof,
a “Related Party Lender” is a Member or

 

24



--------------------------------------------------------------------------------

 

an Affiliate of a Member, not including a Member or an Affiliate of a Member
that holds a minority position (whether as a participant or otherwise) in a
credit facility or lending group.

Section 6.5 Decisions Reserved to any Two Members’ Member Representatives

Notwithstanding anything to the contrary in this LLC Agreement:

(a) A decision

(i) to exercise or enforce any rights of the Company against Imperial-Savannah
or any of its Affiliates (including the institution and conduct of mediation,
arbitration, or litigation proceedings and the right to select any
Company-appointed arbitrator), or

(ii) to make any election or decision of the Company under any agreement entered
into pursuant to Section 2.1(c) of the Member Contribution Agreement pursuant to
which Imperial-Savannah agrees to make improvements and other upgrades to the
Colonial Facility,

may be made by a majority vote of the Cargill-appointed and SUGAR-appointed
Member Representatives on behalf of the Company without the consent of the
Imperial-Savannah-appointed Member Representatives; provided, that the
Imperial-Savannah-appointed Member Representatives shall be given notice of, and
shall be entitled to attend, any meeting where such decisions are made.

(b) A decision to exercise or enforce any rights of the Company against Cargill
or any of its Affiliates (including the institution and conduct of mediation,
arbitration, or litigation proceedings and the right to select any
Company-appointed arbitrator) may be made by a majority vote of the
Imperial-Savannah-appointed and SUGAR-appointed Member Representatives on behalf
of the Company without the consent of the Cargill-appointed Member
Representatives; provided, that the Cargill-appointed Member Representatives
shall be given notice of, and shall be entitled to attend, any meeting where
such decisions are made.

 

25



--------------------------------------------------------------------------------

(c) A decision to exercise or enforce any rights of the Company against SUGAR or
any of its Affiliates (including the institution or conduct of litigation,
mediation or arbitration proceeding and the right to select any
Company-appointed arbitrator) may be made by a majority vote of the
Imperial-Savannah-appointed and Cargill-appointed Member Representatives on
behalf of the Company without the consent of the SUGAR-appointed Member
Representatives; provided, that the SUGAR-appointed Member Representatives shall
be given notice of, and shall be entitled to attend, any meeting where such
decisions are made.

Section 6.6 Board Committees.

The Governance Board may, by resolution, (a) establish committees of the
Governance Board; (b) define the roles, responsibilities and authorities of
those committees; and (c) except for the matters described in Schedule 6.4,
delegate its decision-making authority on any matter to one or more of the
committees of the Governance Board. Unless otherwise directed by the Governance
Board, the membership of each such committee shall consist of one (1) Member
Representative appointed by each Member; provided that each Member shall have
equal representation on such committee. The Governance Board shall approve each
such appointment.

Section 6.7 Marketing Council.

(a) Establishment; Purpose. The Members hereby establish the Marketing Council
to discuss and attempt to resolve the specific matters identified in this
Agreement or the Marketing Agreement, and to make all decisions and
determinations delegated to the Marketing Council under the Marketing Agreement.

(b) Representatives. Each Member shall be entitled to appoint one representative
to the Marketing Council, and to replace such representative from time to time.
Subject to Section 6.7(c), each representative to the Marketing Council may
invite professional advisors and consultants to attend meetings of the Marketing
Council.

(c) Limitations on use of Information. Imperial-Savannah agrees that its
Marketing Council representative shall (i) use information about the Company’s
business activities, including information relating to future prices, marketing
plans and ongoing or

 

26



--------------------------------------------------------------------------------

proposed customer negotiations, only in connection with his or her role as
Imperial-Savannah’s Marketing Council representative, in order to oversee and
protect Imperial-Savannah’s investment in the Company, and shall neither use
such information nor share such information with employees of Imperial-Savannah
or its Affiliates such that the information is used, in any manner in the
management or conduct of the competing activities or businesses of
Imperial-Savannah, which shall be run on an independent basis; (ii) not have
separate responsibility for marketing or pricing of products sold by
Imperial-Savannah or its Affiliates; and (iii) not provide LSR or Cargill with
information about the prices, output, customers, marketing plans, or any other
competitively sensitive information of Imperial-Savannah or its Affiliates.

(d) Meetings. Meetings shall be noticed, held, and conducted in the same manner
as meetings of the Governance Board pursuant to Sections 7.1 and 7.2 except as
otherwise set forth in this Section.

(e) Quorum/Voting.

(i) Attendance of one Marketing Council representative representing each Member
will constitute a quorum for the transaction of business at any meeting of the
Marketing Council except as otherwise provided in this Section 6.7. If a quorum
is not present at any meeting of the Marketing Council, then any representative
of the Marketing Council may adjourn the meeting for a period not less than 72
hours and not to exceed 60 days, from time to time, until a quorum is present,
and promptly following any such adjournment, said representative of the
Marketing Council will give written notice to the other representatives of the
Marketing Council of the place, date and time of the rescheduled meeting;
provided, however, if a quorum is still not present after two such adjournments,
and if one Marketing Council representative representing each of the same two
(2) Members were present at the meeting as originally noticed and adjourned,
then, at the third such adjourned meeting, subject to the provisions of
Section 6.7(e)(ii), below, attendance of at least one Marketing Council
representative representing said two (2) Members will constitute a quorum for
the transaction of business at said meeting of the Marketing Council (A) for
purposes of making any decision

 

27



--------------------------------------------------------------------------------

which does not under the terms of this Agreement require the unanimous vote of
the Marketing Council, so long as (B) the representatives of the Marketing
Council present are in unanimous agreement with respect to the decision
described in the immediately preceding clause (A).

(ii) All decisions of the Marketing Council shall be by majority vote, except
that:

(A) A decision by the Marketing Council to modify the Marketing Plan pursuant to
the Marketing Agreement shall require the approval of the Marketing Council
representative appointed by Cargill.

(B) A decision by the Marketing Council to direct Cargill to use commercially
reasonable efforts to sell Sugar pursuant to Section 4.2(b) of the Marketing
Agreement, to enter into any “long term sales agreement” pursuant to Section 9.2
of the Marketing Agreement, to enter into a customer contract exceeding 10% of
the capacity of the Facility pursuant to Section 9.2 of the Marketing Agreement,
or to approve the number of rail cars to be procured by LSR pursuant to
Section 6.1 of the Marketing Agreement shall, in each case, require the approval
of the Marketing Council Representative appointed by SUGAR.

(f) Compensation. The Company will pay no compensation to any Marketing Council
representatives other than reimbursement to such representatives for their
reasonable out of pocket expenses incurred in the performance of those duties
and responsibilities as representatives of the Marketing Council.

(g) Disclosure of Interest. The provisions of Section 7.5 hereof governing
Member Representatives shall apply with equal force to representatives serving
on the Marketing Council.

Section 6.8 Procurement Team

(a) Establishment; Purpose. The Members hereby establish the Procurement Team to
manage and make decisions with respect to the initial construction of the
Facility as described on Schedule 6.8, subject to the limitations set forth on
Schedule 6.8.

 

28



--------------------------------------------------------------------------------

(b) Representatives. Each Member shall be entitled to appoint one representative
to the Procurement Team, and to replace such representative from time to time.
In addition, the general manager of the Company and plant manager of the Company
shall be members of the Procurement Team. Each representative to the Procurement
Team may invite professional advisors and consultants to attend meetings of the
Procurement Team.

(c) Meetings. Meetings of the Procurement Team shall be noticed, held, and
conducted in the same manner as meetings of the Governance Board pursuant to
Sections 7.1 and 7.2 except as otherwise set forth in this Section.

(d) Quorum/Voting.

(i) Attendance of any three (3) members of the Procurement Team will constitute
a quorum for the transaction of business at any meeting of the Procurement Team
except as otherwise provided in this Section 6.8. If a quorum is not present at
any meeting of the Procurement Team, then any member of the Procurement Team may
adjourn the meeting for a period not less than 24 hours and not to exceed 60
days, from time to time, until a quorum is present, and promptly following any
such adjournment, said member of the Procurement Team will give written notice
to the other members of the Procurement Team of the place, date and time of the
rescheduled meeting.

(ii) All decisions of the Procurement Team shall be by majority vote provided,
however, that no decision of the Procurement Team shall be final, binding, or
effective unless at least two members of the Procurement Team other than the
general manager of the Company and the plant manager of the Company shall concur
in such decision.

(e) Compensation. The Company will pay no compensation to any Procurement Team
members other than reimbursement to such representatives for their reasonable
out of pocket expenses incurred in the performance of those duties and
responsibilities as representatives of the Procurement Team.

 

29



--------------------------------------------------------------------------------

(f) Disclosure of Interest. The provisions of Section 7.5 hereof governing
Member Representatives shall apply with equal force to members serving on the
Procurement Team.

Article VII.

MEETINGS OF THE GOVERNANCE BOARD

Section 7.1 Regular, Special and Telephonic Meetings.

(a) Regular Meetings. Meetings of the Governance Board will be held at least
four (4) times a year (unless the Governance Board decides otherwise) at such
times and places as determined by the Chairperson. If no designation is made,
the place of the meeting will be the principal place of business of the Company.

(b) Special Meetings. Special meetings of the Governance Board may be held at
any time and place upon the request of any Member Representative.

(c) Telephonic Meetings. Member Representatives may participate in any meeting
of the Governance Board by means of conference telephone, videoconference or
similar communications equipment if individuals participating can hear, and be
heard by, each other. Such participation will be deemed to constitute presence
in person at such meeting except when the Member Representative attends solely
for the purpose of objecting to the transaction of any business on the grounds
the meeting was not lawfully called.

Section 7.2 Meetings/Waiver of Notice.

(a) Regular Meeting. Written notice thereof together with an agenda and any
supporting materials will be provided to each Member Representative not less
than ten (10) and no more than sixty (60) days before the date of each regular
meeting.

(b) Special Meeting. Reasonable oral notice (including by telephone) or written
notice (including by facsimile transmission) thereof, together with the purpose
for which the meeting is called, will be given by the Member Representative(s)
calling a special meeting, not later than seventy-two (72) hours before such
special meeting.

(c) Waiver of Notice. When any notice is required to be given to Member
Representatives, a written waiver of notice signed by a Member Representative
will

 

30



--------------------------------------------------------------------------------

excuse the requirement to give notice to that Member Representative. Attendance
of a Member Representative at a meeting will also constitute a waiver of notice
by such Member Representative except when the Member Representative attends
solely for the purpose of objecting to transaction of any business on the
grounds the meeting is not lawfully called or convened.

(d) Action Without Meeting. Any action required or permitted to be taken at any
meeting of the Governance Board may be taken without a meeting, without prior
notice and without vote if the action is evidenced by one or more written
consents describing the action to be taken, signed by all Member
Representatives. Action taken pursuant to this Section 7.2(d) is effective when
all Member Representatives have signed the consent, unless such consent
specifies a different effective date.

(e) Company Minutes. The decisions and resolutions of the Governance Board and
the Members shall be reported in minutes which shall record the date, time and
place of the meeting (or the effective date of the result of such voting) or
written consent in lieu of a meeting. All minutes shall be kept in the Company’s
minute books with copies provided to each Member. Such minutes shall be subject
to the Confidentiality Obligations. An employee of the Company to be designated
by the Member Representatives shall be responsible for taking minutes at all
meetings of the Governance Board.

Section 7.3 Quorum/Voting.

(a) Quorum. Attendance of at least one Member Representative representing each
Member will constitute a quorum for the transaction of business at any meeting
of the Governance Board, except as otherwise provided in this Section 7.3, and
except as otherwise provided in Section 4.2(e)(i). If a quorum is not present at
any meeting of the Governance Board, then any Member Representative present may
adjourn the meeting for a period not less than 72 hours and not to exceed sixty
(60) days, from time to time, until a quorum is present, and promptly following
any such adjournment, said Member Representative will give written notice to the
other Member Representatives of the place, date and time of the rescheduled
meeting; provided, however, if a quorum is still not present after two such
adjournments, and if at least one Member Representative

 

31



--------------------------------------------------------------------------------

representing each of the same two (2) Members were present at the meeting as
originally noticed and adjourned, then, at the third such adjourned meeting, the
attendance of at least one Member Representative from said two (2) Members will
constitute a quorum for the transaction of business at said meeting of the
Governance Board (i) for purposes of making any decision previously noticed in
accordance with Section 7.2(a) or 7.2(b) which does not under the terms of this
Agreement require the unanimous vote of the Governance Board, so long as
(ii) the Member Representatives present are in unanimous agreement with respect
to the decision described in the immediately preceding clause (i). Subject to
the proviso in the immediately preceding sentence, at an adjourned meeting at
which a quorum is present, any business may be transacted which might have been
transacted at the meeting originally noticed.

(b) Voting. If a quorum is present, then the majority vote of all of the Member
Representatives present will be the act of the Governance Board, except for
(i) those decisions which under the terms of this Agreement require the
unanimous vote of the Governance Board, (ii) those decisions, described in
clause (ii) of Section 7.3(a), which require the unanimous agreement of the
Member Representatives present at a meeting, and (iii) those decisions which may
be made by the Member Representatives of the Initiating Member in accordance
with Section 4.2(e)(iv). Each Member Representative will be entitled to one
vote; provided, however, that if fewer than all of the Member Representatives of
a Member are present, those Member Representatives who are present shall be
entitled to vote on behalf of the Member Representatives of such Member who are
not present.

Section 7.4 Compensation.

The Company will pay no compensation to any Member Representative other than
reimbursement to Member Representatives for their reasonable out-of-pocket
expenses incurred in performance of their duties and responsibilities to the
Company.

Section 7.5 Disclosures of Interest.

(a) Disclosure of Interest. All Member Representatives will, upon appointment
and annually thereafter, provide to the Company and each Member, a notice of all
Entities of which they are employees, officers, directors or managers or in
which

 

32



--------------------------------------------------------------------------------

they are otherwise interested, together with a brief description of such
interest (but it shall not be necessary for any Member Representative to
disclose or describe interests in any publicly traded Entity (other than direct
interests in any Prohibited Party) that are directly or indirectly owned by such
Member Representative).

(b) Time and Effort. Member Representatives shall not be required to devote
their full time and efforts to the Company, but only so much of their time and
efforts as is reasonably necessary to perform their duties and responsibilities
to the Company.

Article VIII.

OFFICERS/SENIOR MANAGER

Section 8.1 Designation and Qualifications of Officers and the Senior Manager.

The Officers of the Company will consist of a general manager (who will serve as
the President and Chief Executive Officer of the Company) and a controller (who
will serve as the Treasurer and Chief Financial Officer of the Company). The
initial general manager of the Company will be nominated by Cargill and will,
subject to approval of the Governance Board, provide services to the Company on
a contract basis pursuant to the Seconding Agreement. The initial general
manager will serve until the Final Completion Date. If the Governance Board
dismisses the initial general manager prior to the Final Completion Date,
Cargill will nominate another general manager who will, subject to approval of
the Governance Board, provide services to the Company until the Final Completion
Date. At the Final Completion Date, the Governance Board will select and hire a
general manager, which individual may or may not be the same as the initial
general manager. In addition, so long as Cargill bears a disproportionate
(relative to the other Members) Credit Exposure with respect to Gulf Opportunity
Zone Bonds, Cargill shall nominate and, subject to approval by the Governance
Board, the Company will appoint and hire a controller for the Company. If the
Governance Board dismisses the controller during the period that Cargill has the
right to nominate the controller, Cargill will nominate another controller who,
upon approval by the Governance Board, will be appointed and hired by the
Company. The appointment and hiring of the plant manager (the “Senior Manager”)
of the Company shall also be approved by the Governance

 

33



--------------------------------------------------------------------------------

Board. All other hiring may be made by the general manager of the Company from
time to time, unless otherwise restricted by the Governance Board, and provided
further that the Governance Board shall be required to approve all employment
contracts.

Section 8.2 Duties and Authority of Officers.

The duties and authorities of the Officers and the Senior Manager are as set
forth in Section 9.2(a) and Schedule 8.2. For the avoidance of doubt, the
Officers and the Senior Manager are officers of the Company and owe fiduciary
duties to the Company (i.e., such officers shall perform their duties in a
manner reasonably believed to be in the best interests of the Company as opposed
to the best interests of any Member). The Governance Board may modify such
duties and authorities from time to time.

Section 8.3 Tenure of Officers and Senior Manager.

(a) Tenure. Unless otherwise specified by the Governance Board at the time of
appointment, each Officer and the Senior Manager will hold office until the
earlier of the appointment of a successor, or the resignation, death or removal
of that Officer or the Senior Manager.

(b) Removal. The Governance Board may remove any Officer or the Senior Manager
at any time, with or without cause; provided, however, that nothing contained
herein shall limit any rights of any Officer or the Senior Manager under any
employment agreement which such Officer or the Senior Manager may have entered
into with the Company.

(c) Resignation. Any Officer or the Senior Manager may resign at any time by
giving written notice to the Governance Board and the general manager of the
Company. A resignation will take effect upon receipt by the Governance Board and
the general manager of the Company of that notice or at such later time as is
specified in the notice. Acceptance of the resignation is not necessary to make
it effective.

(d) Vacancies. The Governance Board will fill a vacancy, however created, in any
Officer or Senior Manager position, unless such Officer or Senior Manager
position has been eliminated by the Governance Board. The general manager of the
Company may make recommendations to the Governance Board of individuals to fill
such vacancies.

 

34



--------------------------------------------------------------------------------

Section 8.4 Disclosure of Interest.

All Officers and the Senior Manager will, upon appointment and annually
thereafter, provide to each Member notice of all Entities of which they are
employees, officers, directors or managers or in which they are otherwise
interested, together with a brief description of such interest (but it shall not
be necessary for any Officer or Senior Manager to disclose or describe interests
in any publicly traded Entity (other than direct interests in any Prohibited
Party) that are directly or indirectly owned by such Officer or Senior Manager).

Article IX.

LIMITATIONS OF LIABILITY AND INDEMNIFICATION

Section 9.1 Limitation of Liability.

Except as expressly provided in the Act, the debts, obligations and liabilities
of the Company, whether arising in contract, tort or otherwise, shall be solely
the debts, obligations and liabilities of the Company, and no Member shall be
liable for any such debts, obligations or liabilities. Each Member may take into
account its own interests in making decisions with respect to the Company, and
will not be liable if any such decisions are not in the best interests of the
Company, unless such decision constituted fraud or willful misconduct. No Member
will be liable for any Damages to another by virtue of this LLC Agreement,
except to the extent (i) caused by the Member’s breach of the LLC Agreement or
(ii) such liability arises under this Article IX.

Section 9.2 Responsibility of Member Representatives and Officers; Limitation of
Liability.

(a) Standard of Care. Except as otherwise provided in this Section 9.2 or in
Section 9.3, Member Representatives, Officers and members of the Procurement
Team and the Marketing Council will perform their duties in good faith and to
the best of their abilities in a manner reasonably believed to be in the best
interests of the Company, and with such care as an ordinarily prudent person, in
a like position, would use under similar

 

35



--------------------------------------------------------------------------------

circumstances. Notwithstanding the foregoing, Member Representatives may take
into account the interests of the Member which appointed such Member
Representative in making decisions or otherwise acting on behalf of the Company
and will not be liable if any such decisions or actions are not in the best
interests of the Company, unless such decision or action constituted fraud or
willful misconduct.

(b) Good Faith Reliance. A Member Representative will, in the performance of
his/her duties, be fully protected in relying, in good faith, on (i) the records
or books of account of the Company; (ii) reports made to the Company by advisors
selected with reasonable care by the Governance Board; (iii) information
supplied to such Member Representative by the Officers, any independent
certified public accountant or an appraiser or other expert selected with
reasonable care by the Governance Board; or (iv) the advice of legal counsel for
the Company. The above are only examples of when a Member Representative may be
deemed to have met the applicable standard of conduct set forth in this
Section 9.2 and does not constitute an exclusive list.

(c) No Guarantee. A Member Representative in no way guarantees the return of the
Capital Contributions of a Member or a profit for the Members from the
operations of the Company.

(d) Liability. A Member Representative will not be liable to the Company or to
any Member for any Damages incurred by the Company or any Member, except to the
extent such Damages directly result from acts or omissions that (i) constitute a
failure of such Member Representative to act in accordance with the standard of
conduct set forth in this Section 9.2; or (ii) are outside the scope and
authority of that Member Representative, in which case, the Member
Representative and the Member that appointed such Member Representative will be
liable for, and will indemnify, defend, and hold harmless the Company, the other
Members and their appointed Member Representatives from any Damages suffered by
the Company, the other Members and their appointed Member Representatives.

Section 9.3 No Exclusive Duty.

Member Representatives will not be required to manage the Company as their sole
and exclusive function. Member Representatives may have other business interests

 

36



--------------------------------------------------------------------------------

and engage in other investments or activities in addition to those relating to
the Company. The Company will not have any right, by virtue of this LLC
Agreement, to share or participate in such permitted business interests,
investments or activities of a Member Representative, or to the income or
proceeds derived therefrom. No Member Representative will incur liability to the
Company or to any Member solely by reason of engaging in any such permitted
business, investment or activity.

Section 9.4 Company Indemnification and Insurance.

(a) Indemnification. Except for acts or omissions of a Member Representative or
an Officer outside the scope of authority of such Member Representative or
Officer, or failing to meet or the standard of care set forth in Section 9.2,
the Company will indemnify, to the fullest extent permitted by Law and the Act,
any current or former Member Representative or Officer who was or is a party, or
is threatened to be made a party, to any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, administrative or
investigative (other than an action by or for the right of the Company), by
reason of the fact that such person:

 

  (i) is or was a Member Representative or Officer; or

 

  (ii) is or was serving at the request of the Company as a member, member
representative, director, officer, employee or agent of another Entity in which
the Company directly or indirectly has an interest

from and against expenses (including attorneys’ fees), judgments, fines and
amounts paid in settlement actually and reasonably incurred by such Member
Representative or Officer in connection with that action, suit or proceeding;
provided that such Member Representative or Officer acted in accordance with the
standards set forth in Section 9.2, and with respect to any criminal action or
proceeding, such Member Representative or Officer had no reasonable cause to
believe his or her conduct was unlawful, except that no indemnification will be
made in respect of any claim, issue or matter as to which such Member
Representative or Officer has been adjudged to be liable to the Company unless
and only to the extent that the court in which such action or suit was brought
determines upon application that, despite the adjudication of liability but in
view of all the circumstances of the case, that Member Representative or Officer
is fairly and reasonably entitled to indemnity for such expenses which the court
will deem proper.

 

37



--------------------------------------------------------------------------------

(b) No Presumption. The termination of any action, suit or proceeding by
judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent, will not, of itself, create a presumption that a Member
Representative or Officer did not act in accordance with the standards set forth
in this LLC Agreement.

(c) Standard of Conduct. Any indemnification under this Section 9.4 (unless
ordered by a court) will be made by the Company only as authorized in the
specific case upon a determination by the Governance Board or pursuant to the
arbitration provisions of this Agreement that indemnification of the Member
Representative or Officer is proper in the circumstances because he or she has
met the applicable standard of conduct set forth in this LLC Agreement. However,
if a Member Representative or Officer of the Company has been successful on the
merits or otherwise in defense of any action, suit or proceeding brought by or
in the right of the Company, or in defense of any claim, issue or matter
therein, he or she will be indemnified against expenses (including attorneys’
fees) actually and reasonably incurred by him or her in connection therewith,
without the necessity of authorization in the specific case.

(d) Expenses. Expenses actually and reasonably incurred by any current or former
Member Representative or Officer in defending or investigating a civil or
criminal threatened or pending action, suit or proceeding shall be paid by the
Company in advance of the final disposition of such action, suit or proceeding,
upon receipt of an undertaking by or on behalf of the Member Representative or
Officer to repay such amount if it ultimately is determined that the Member
Representative or Officer is not entitled to be indemnified by the Company as
provided in this Section 9.4.

(e) Insurance. The Company shall purchase and maintain insurance, in such amount
as set forth in Schedule 11.2(c) or otherwise determined by the Governance
Board, on behalf of any individual who is or was (i) a Member Representative or
Officer of the Company, or (ii) serving at the request of the Company as a
member, member representative, director, officer, employee or agent of another
Entity in which the Company directly or indirectly has an interest against any
liability asserted against and incurred by such individual in any of these
capacities, whether or not the Company would have the obligation to indemnify
such individual under this LLC Agreement.

 

38



--------------------------------------------------------------------------------

(f) Continuation. The indemnification and advancement of expenses provided by,
or granted pursuant to, this LLC Agreement will, unless otherwise restricted
when authorized or ratified, (i) continue as to an individual who has ceased to
be a Member Representative or Officer and (ii) inure to the benefit of the
heirs, executors and administrators of such individual.

(g) Effect of Modification. Any repeal, amendment or modification of this
Article IX will not affect any rights or obligations then existing between the
Company and individuals entitled to the benefits of this Article IX with respect
to any prior acts or omissions to act or any events or circumstances then
existing whether or not any action, suit or proceeding is then pending or
subsequently brought.

(h) Other Employees and Agents. The Company may, but shall have no obligation
to, to the extent authorized from time to time by the Governance Board and
permitted by the Act, provide rights to indemnification and to the advancement
of expenses to other employees and agents of the Company similar to those
conferred to Member Representatives and Officers in this LLC Agreement.

(i) Delaware Law. Notwithstanding the foregoing, the Governance Board shall have
the power to indemnify Member Representatives and Officers to the maximum extent
permitted by the Act.

Article X.

ALLOCATIONS AND DISTRIBUTIONS

Section 10.1 Allocations of Net Profits and Net Losses from Operations.

(a) Net Profits. After giving effect to the special allocations set forth in
Section 10.2, the Net Profits of the Company for each Fiscal Year will be
allocated to the Members in proportion to their Membership Interest Percentages.

(b) Net Losses. Subject to Section 10.2, the Net Losses of the Company for each
Fiscal Year will be allocated to the Members in proportion to their Membership
Interest Percentages.

 

39



--------------------------------------------------------------------------------

Except as otherwise required by the last sentence of this Section 10.1(b), no
allocations of loss, deduction, and/or expenditures described in Code
§705(a)(2)(B) will be charged to the Capital Accounts of any Member if such
allocation would cause such Member to have an Adjusted Deficit Capital Account.
The amount of the loss, deduction, and/or Code §705(a)(2)(B) expenditure which
would have caused a Member to have an Adjusted Deficit Capital Account will
instead be charged to the Capital Account of any Members which would not have an
Adjusted Deficit Capital Account as a result of the allocation, in proportion to
their positive Capital Accounts (after giving effect to the adjustments
described in the definition of Adjusted Deficit Capital Account), or, if no such
Members exist, then to the Members in accordance with their Membership Interest
Percentages.

Section 10.2 Special Allocations and Other Tax Matters.

(a) If any Member unexpectedly receives any adjustments, allocations, or
distributions described in Treasury Regulations §1.704-1(b)(2)(ii)(d)(4), (5),
or (6), which create or increase an Adjusted Deficit Capital Account of the
Member, then items of Company income and gain (consisting of a pro rata portion
of each item of Company income, including gross income, and gain for such year)
will be specially allocated to the Capital Account of the Member in an amount
and manner sufficient to eliminate, to the extent required by the Treasury
Regulations, the Adjusted Deficit Capital Account so created as quickly as
possible; provided, however, that an allocation pursuant to this Section 10.2(a)
will be made only if and to the extent that such Member would have an Adjusted
Deficit Capital Account after all other allocations provided for in Section 10.2
have been tentatively made as if this Section 10.2(a) were not in this LLC
Agreement. It is the intent that this Section 10.2(a) be interpreted to comply
with the alternate test for economic effect set forth in Treasury Regulations
§1.704-1(b)(2)(ii)(d).

(b) Except as otherwise provided in Treasury Regulations §1.704-2(f), and
notwithstanding any other provision of Section 10.2, if there is a net decrease
in Company Minimum Gain during any Fiscal Year, then each Member will be
specially allocated items of Company income and gain for such Fiscal Year (and,
if necessary,

 

40



--------------------------------------------------------------------------------

subsequent Fiscal Years) in an amount equal to such Member’s share of the net
decrease in Company Minimum Gain, determined in accordance with Treasury
Regulations §1.704-2(g). Allocations pursuant to the previous sentence will be
made in proportion to the respective amounts required to be allocated to each
Member pursuant thereto. The items to be so allocated will be determined in
accordance with Treasury Regulations §§1.704-2(f)(6), 1.704-2(g)(2) and
1.704-2(j)(2)(i). This Section 10.2(b) is intended to comply with the minimum
gain chargeback requirement in Treasury Regulations §1.704-2(f) and will be
interpreted consistently therewith.

(c) Except as otherwise provided in Treasury Regulations §1.704-2(i)(4),
notwithstanding any other provision of Section 10.2, if there is a net decrease
in Member Nonrecourse Debt Minimum Gain attributable to a Member Nonrecourse
Debt during any Fiscal Year, then each Member which has a share of the Member
Nonrecourse Debt Minimum Gain attributable to such Member Nonrecourse Debt,
determined in accordance with Treasury Regulations. §1.704-2(i)(5), will be
specially allocated items of Company income and gain for such Fiscal Year (and,
if necessary, subsequent Fiscal Years) in an amount equal to such Member’s share
of the net decrease in Member Nonrecourse Debt Minimum Gain attributable to such
Member Nonrecourse Debt, determined in accordance with Treasury Regulations
§1.704-2(i)(4). Allocations pursuant to the previous sentence will be made in
proportion to the respective amounts required to be allocated to each Member
pursuant thereto. The items to be so allocated will be determined in accordance
with Treasury Regulations §§1.704-2(i)(4) and 1.704-2(g)(2). This
Section 10.2(c) is intended to comply with the minimum gain chargeback
requirement in Treasury Regulations §1.704-2(i)(4) and will be interpreted
consistently therewith.

(d) Any Member Nonrecourse Deductions for any Fiscal Year will be specially
allocated to the Member who bears the economic risk of loss with respect to the
Member Nonrecourse Debt to which those Member Nonrecourse Deductions are
attributable in accordance with Treasury Regulations §1.704-2(i)(1).

(e) To the extent an adjustment to the adjusted tax basis of any Company
Property pursuant to Code §734(b) or Code §743(b) is required, pursuant to
Treasury

 

41



--------------------------------------------------------------------------------

Regulations §1.704-1(b)(2)(iv)(m)(2) or §1.704-1(b)(2)(iv)(m)(4), to be taken
into account in determining Capital Accounts as the result of a distribution to
a Member in complete liquidation of its Membership Interest in the Company, the
amount of that adjustment to Capital Accounts will be treated as an item of gain
(if the adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis) and that gain or loss will be specially allocated to the
Member in accordance with its Membership Interest in the Company in the event
that Treasury Regulations §1.704-1 (b)(2)(iv)(m)(2) applies, or to the Members
to whom such distribution was made in the event that Treasury Regulations
§1.704-1(b)(2)(iv)(m)(4) applies.

(f) For purposes of determining the Net Profits and Net Losses allocable to any
period, subject to the right of each of the Members to review and approve the
proposed treatment of any item on a proposed tax return prepared by the Company
in accordance with Section 11.8, and further subject to the other Member rights
described in Section 11.8, including the right to file a notification of
inconsistent position pursuant to Section 6222(b) of the Code, Net Profits and
Net Losses will be determined on a daily, monthly, or other basis, as determined
by the Governance Board using any permissible method under Code §706 and the
Treasury Regulations thereunder. The foregoing shall not limit any Member’s
right to challenge a determination of Net Profits or Net Losses made by the Tax
Matters Partner to the extent such determination affects a distribution to such
Member.

(g) The Members are aware of the income tax consequences of the allocations made
by this Article X and, subject to Section 11.8, hereby agree to be bound by the
provisions of this Article X in reporting their allocations of Company income
and loss for income tax purposes.

(h) Solely for purposes of determining the proportionate share of a Member of
the “excess nonrecourse liabilities” of the Company within the meaning of
Treasury Regulations §1.752-3(a)(3), each interest of a Member in the profits of
the Company will be the Membership Interest Percentage of that Member.

(i) To the extent permitted by Treasury Regulations §1.704-2(h)(3), the Members
will endeavor to treat distributions as having been made from the proceeds of a

 

42



--------------------------------------------------------------------------------

Nonrecourse Liability or a Member Nonrecourse Debt only to the extent that those
distributions would cause or increase an Adjusted Deficit Capital Account for
any Member.

(j) The allocations set forth in the last sentence of Section 10.1(b) and in
Sections 10.2(a) – (e) hereof (the “Regulatory Allocations”) are intended to
comply with certain requirements of the Treasury Regulations. The Members intend
that, to the extent possible, all Regulatory Allocations shall be offset either
with other Regulatory Allocations or with special allocations of other items of
Company income, gain, loss, or deduction pursuant to this Section 10.2(j).
Therefore, notwithstanding any other provision of this Article X (other than the
Regulatory Allocations), the Governance Board shall cause the Company to make
such offsetting special allocations of Company income, gain, loss, or deduction
in whatever manner it determines appropriate so that, after such offsetting
allocations are made, each Member’s Capital Account balance is, to the extent
possible, equal to the Capital Account balance such Member would have had if the
Regulatory Allocations were not part of this Agreement and all Company items
were allocated pursuant to Section 10.1(a) and (b) (exclusive of the second
paragraph thereof).

(k) In accordance with Code §704(c) and the Treasury Regulations thereunder,
income, gain, loss, and deduction with respect to any Property contributed to
the capital of the Company (or any predecessor thereto) will, solely for tax
purposes, be allocated among the Members by applying the traditional method with
curative allocations described in Treasury Regulations § 1.704-3(c) so as to
take account of any variation between the adjusted basis of such property to the
Company (or any predecessor thereto) for federal income tax purposes and its
initial Gross Asset Value.

In the event the Gross Asset Value of any Property of the Company is adjusted
pursuant to paragraph (b) of the definition of Gross Asset Value, subsequent
allocations of income, gain, loss, and deduction with respect to that asset will
take into account any variation between the adjusted basis of that asset for
Federal income tax purposes and its Gross Asset Value in the manner provided in
Code §704(c) and by applying the traditional method with curative allocations
described in Treasury Regulations § 1.704-3(c) .

 

43



--------------------------------------------------------------------------------

Allocations pursuant to this Section 10.2(k) are solely for purposes of federal,
state, and local taxes and will not affect, or in any way be taken into account
in computing any Member’s Capital Account or share of Net Profits, Net Losses,
other items, or distributions pursuant to any provision of this LLC Agreement.

Section 10.3 Distributions.

(a) Distributions. Subject to Sections 10.4 and 10.5, within thirty (30) days
after the end of each fiscal quarter, the Governance Board will cause the
Company to distribute all Distributable Cash to the Members. All distributions
will be made to the Members in proportion to their Membership Interest
Percentages.

(b) Treatment of Withholdings. All amounts withheld pursuant to the Code or any
provisions of state or local tax Law from any distribution to the Members from
the Company will be treated as amounts distributed to the relevant Member or
Members pursuant to this Section 10.3.

Section 10.4 Limitations Upon Distributions.

Anything in this LLC Agreement to the contrary notwithstanding, no distribution
will be made to a Member if:

(a) after giving effect to the distribution, the fair value of the liabilities
of the Company exceeds the fair value of all assets of the Company, excluding
those liabilities (i) to Members on account of their Capital Accounts, and
(ii) for which the recourse of creditors is limited to specified Property of the
Company;

(b) the distribution would violate the provisions of §18-607 of the Act or any
other Law;

(c) the distribution would violate the provision of any instrument evidencing
loans made to, or establishing credit facilities for the benefit of, the
Company;

(d) any Optional Deficit Loan made pursuant to Section 4.2(c) is outstanding,
except as provided in Section 10.5;

(e) any Development Period Loan made pursuant to Section 4.2(d) is outstanding,
except as provided in Section 10.5;

 

44



--------------------------------------------------------------------------------

(f) any Quality Compliance Loan made pursuant to Section 4.2(e) is outstanding,
except as provided in Section 10.5; or

(g) such Member is Imperial-Savannah, and Imperial-Savannah has wrongfully
failed or refused to execute and deliver all documents and deliveries required
of Imperial-Savannah at the Second Closing pursuant to the Member Contribution
Agreement (but any distributions withheld from Imperial-Savannah pursuant to
this Section 10.4(g) shall be disbursed to Imperial-Savannah at such time all
such documents and deliveries have been Finally Delivered).

Section 10.5 Repayment of Loans/Garnishment of Distributions.

(a) No distributions will be made to any Member so long as any Quality
Compliance Loan made pursuant to Section 4.2(e) is outstanding, any Development
Period Loan made pursuant to Section 4.2(d) is outstanding, or any Optional
Deficit Loan pursuant to Section 4.2(c) is outstanding; provided, however, that,
during the initial twelve month period following the date that any such Quality
Compliance Loan or Development Period Loan or Optional Deficit Loan is made, if
and so long as interest is paid on a current basis with respect to such Quality
Compliance Loan or Development Period Loan or Optional Deficit Loan at the
Interest Rate (or, if such interest rate is greater than 8% per annum, then so
long as interest is being paid on a current basis at the rate of 8% per annum,
with any interest accruing in excess of that rate being deferred and payable on
the first anniversary of such Quality Compliance Loan or Development Period Loan
or Optional Deficit Loan), then Tax Distributions may be made (to the extent of
available Distributable Cash) to the Members in proportion to their Membership
Interest Percentage before any additional payments are made on account of such
Quality Compliance Loan or Development Period Loan or Optional Deficit Loan.

(b) If any Member fails to pay an amount due to the Company or to any other
Member pursuant to Article IX, or if any Member fails to pay when due any amount
due and owing to the Company under any of the Operative Agreements (after such
notice and cure periods as may be available under the Operative Agreement in
question and, if a dispute or controversy exists as to the amount claimed as
due, after the conclusion of any

 

45



--------------------------------------------------------------------------------

arbitration or other dispute resolution procedure resolving such dispute or
controversy), or if a Member Default by such Member causes Damages to the
Company, any distribution to such Member will be reduced by the amount of the
liability. Such amount will (i) be treated as if it was paid as a distribution
to the Member owing the liability, (ii) be paid by the Company to the
appropriate Member, if the liability is to a Member, or (iii) be restored to the
Company, if the liability is to the Company.

Section 10.6 Restoration of Funds.

Except as otherwise provided by Law, no Member will be required to restore to
the Company any funds properly distributed to it pursuant to this LLC Agreement.
A Member will not be required to restore a deficit balance in its Capital
Account or to lend any funds to the Company, except as otherwise provided herein
or in the other Operative Agreements.

Section 10.7 Assignees not Admitted as Substituted Partners.

Except as required by Law, an assignee of a Membership Interest or any part
thereof who does not become an additional or substituted Member in accordance
with Article XII, will, to the extent of the Membership Interest Percentage
assigned, be entitled to such Member’s allocation of the Net Profits and Net
Losses and distributions, but will have no right, until such assignee does
become an additional or substituted Member pursuant to Article XII, to appoint
any Member Representatives, any representative to the Marketing Council,
Procurement Team, or any other appointment or delegation contemplated by this
Agreement; to require any information or account of the Company’s business or
transactions; to inspect the Company’s books and records; or to vote on any of
the matters as to which a Member would be entitled to vote under this LLC
Agreement or otherwise.

Section 10.8 Priority and Return of Capital.

Except as otherwise expressly provided in this LLC Agreement, no Member will
have priority over any other Member either for the return of Capital
Contributions or for Net Profits, Net Losses, or distributions. This Section and
the rest of Article X will not apply to loans (as distinguished from Capital
Contributions) that a Member has made to the Company in accordance with this LLC
Agreement.

 

46



--------------------------------------------------------------------------------

Article XI.

BUSINESS PLANS, BUDGETS AND OPERATIONS; BOOKS AND RECORDS;

AUDITS; TAX RETURNS AND TAX MATTERS

Section 11.1 Business Plans and Budgets.

(a) Initial Business Plan and Budget. Promptly following the execution and
delivery of this LLC Agreement, the Members shall adopt the Company’s initial
business plan and budget, including the Facility construction parameters,
estimated construction costs and financial model.

(b) Annual Business Plan and Budget. The Company will prepare, at least sixty
(60) days prior to the commencement of its second Fiscal Year and each
subsequent Fiscal Year, an annual business strategic plan (including a risk
management plan) and an annual budget (the “Annual Business Plan and Budget”)
for the Company for such Fiscal Year. Each Annual Business Plan and Budget will
describe the short term and long term strategic business plan of the Company and
include budgets for the estimated capital, operating and other expenditures
required in connection with, and estimated receipts from, the activities of the
Company for the period covered by each Annual Business Plan and Budget. Each
Annual Business Plan and Budget approved by the Governance Board will remain
operative until amended by the Governance Board, or until a subsequent Annual
Business Plan and Budget has been approved. If the Governance Board does not
approve an Annual Business Plan and Budget for any Fiscal Year, the business of
the Company will be conducted substantially in accordance with the most recently
approved Annual Business Plan and Budget.

Section 11.2 Business Operations.

(a) Business Conduct Policies. A guiding principle of the Company is to
construct and operate the Facility, and to operate the existing refinery at
Gramercy, Louisiana, using best industry practices. Accordingly, the Company
will comply with the Members’ business policies (i) related to business conduct
and ethics in effect as of the

 

47



--------------------------------------------------------------------------------

date of this Agreement (in Cargill’s case, the Guiding Principles, and in
Imperial-Savannah’s case, the Code of Ethics, each as set forth in Schedule
11.2(a)), and (ii) related to plant operations, employee health and safety,
environment, food and product safety and intellectual property. Where a
difference exists among the Members’ policies, the Company shall adopt business
policies at least as stringent as the most stringent of the Members’ policies.
The Company will establish a compliance program to be approved by the Governance
Board. The compliance program must include, among other things, a requirement
that designated employees sign an annual compliance certificate. The Members
will have the right to audit (using their respective internal auditors or third
party auditors) the Company’s compliance with its compliance program.

(b) Human Resources. The Members recognize that the success of the Company will
depend largely on the quality of the employees that they initially make
available for the Company to hire. The Members will use reasonable commercial
efforts to make available for hire by the Company, Member nominees with the
skills and expertise needed by the Company including technical, managerial and
entrepreneurial skills and expertise. Subject to the foregoing and to the
provisions of Section 8.1, the Governance Board will endeavor to balance on an
ongoing basis the selection of persons for key positions equally among nominees
from each of the Members.

(c) Insurance. The Company shall maintain the types and limits of insurance
listed in Schedule 11.2(c) in accordance with the requirements and conditions
set forth in that Schedule, unless otherwise directed by the Governance Board.
The Company shall provide annually, on or before October 15th, a report of
insurance coverage (including without limitation, the insurer’s name(s), each
policy’s period and limits, applicable deductibles and a brief coverage
commentary) to each of the Members as follows:

If to Cargill: Cargill, Incorporated, Brian Turnwall, Vice President/Global
Insurance, PO Box 5612, Minneapolis, MN 55440-5612.

If to SUGAR: General Manager, Sugar Growers and Refiners, Inc., 445 E. Mills
Avenue, Suite A-101, Breaux Bridge, LA 70517.

 

48



--------------------------------------------------------------------------------

If to Imperial-Savannah: General Counsel, Imperial Sugar Company, 8016 Highway
90-A, Sugar Land, Texas 77478.

Section 11.3 Books and Records.

(a) Accurate and Complete. The Company will keep accurate and complete books and
accounts showing its assets and liabilities, operations, transactions and
financial condition.

(b) Books and Information. The Company will maintain, at minimum, the following
books, accounts, records and other information:

 

  (i) A current list of the full name and last known business, residence, or
mailing address of each past and present Member, Member Representative, and
Officer;

 

  (ii) A copy of this LLC Agreement, each of the Operative Agreements and the
Certificate of Formation of the Company and all amendments thereto, together
with executed copies of any powers of attorney pursuant to which any amendment
has been executed;

 

  (iii) Copies of the federal, state, and local income tax returns and reports
of the Company and all supporting work papers, if any, for ten (10) years after
the due date for filing (including extensions) the Company’s annual or short
period tax returns or such longer period as reasonably requested by any Member;

 

  (iv)

Copies of the currently effective written agreements of the Company, copies of
any writings permitted or required with respect to any past, present or future
obligation of a Member to contribute cash, property, or services (together with
any written information regarding the description and agreed value of any such
property or services), and copies

 

49



--------------------------------------------------------------------------------

 

of books and records of account and any financial statements of the Company for
ten (10) years after the due date for filing (including extensions) the
Company’s related tax returns and reports;

 

  (v) Copies of the financial statements and other reports referred to in
Section 11.4 and all supporting work papers;

 

  (vi) Minutes of every meeting of the Members;

 

  (vii) Minutes of every meeting of the Governance Board;

 

  (viii) Any written consents obtained from Members or Member Representatives
for actions taken by Members or the Governance Board without a meeting;

 

  (ix) Books and records respecting Company owned or used intellectual property;

 

  (x) Originals or copies of the insurance policies purchased by the Company;
and

 

  (xi) Such other books and records as may be required to be maintained or filed
by the Act or any other Law; or which a Member may reasonably request be kept by
the Company.

Section 11.4 Financial Statements and Other Periodic Reports.

(a) GAAP. All financial statements will present fairly the financial position
and results of operations and cash flow of the Company and will be prepared on
an accrual basis in accordance with GAAP.

(b) Reports to Members. The Company will cause to be prepared and delivered to
each Member:

 

  (i)

No later than five (5) business days after the end of each fiscal quarter,
(A) an unaudited balance sheet as of the end of that quarter and (B) an income
statement and a statement

 

50



--------------------------------------------------------------------------------

 

of cash flow for that quarter and for the period from the beginning of the
Fiscal Year to the end of that quarter, prepared in compliance with the
requirements of Regulation S-X and Form 10-Q of the SEC, together with such
other financial statements and information as may be reasonably requested by a
Member, including any information required to enable a Member or any of its
Affiliates to prepare quarterly and annual reports to be filed pursuant to any
Law;

 

  (ii) No later than forty five (45) days following the end of each Fiscal Year
of the Company, an audited balance sheet and income statement of the Company for
that Fiscal Year in, together with such other audited financial statements as
may be requested by a Member, prepared in compliance with the requirements of
Regulation S-X and Form 10-K of the SEC;

 

  (iii) No later than October 15 of each year, executive summaries of the
Company’s insurance coverage for that year. Such executive summaries shall
include insurer name, policy period and limits, applicable deductions, brief
coverage commentary and such other information reasonably requested by a Member;
and

 

  (iv)

Such other financial statements and reports (at those times and in the forms) as
(A) any Member may reasonably request or (B) may be required to enable such
Member or any of its Affiliates to prepare financial or other reports required
by Law or otherwise required in connection with the operation of its business.
The Company and the Members authorize the inclusion of any such financial
statements of and other information regarding the Company

 

51



--------------------------------------------------------------------------------

 

as required to enable a Member or any of its Affiliates to prepare quarterly,
annual or other reports or filings to be filed pursuant to any Law.

(c) Independent Public Accountant. The financial statements of the Company will
be audited annually by PricewaterhouseCoopers LLP (or such other independent
public accountants as the Governance Board may, from time to time, approve). The
fact that the Company’s independent public accountants may audit the financial
statements of one or more of the Members or their Affiliates will not disqualify
such accounting firm from auditing the Company’s financial statements.

(d) Internal Accounting Controls. So long as any of the Members is a public
reporting company and is required to do so by the applicable rules and
regulations of the SEC, the Company shall maintain disclosure controls and
procedures and internal control over financial reporting as required by the
rules and regulations of the SEC, and shall comply with the Sarbanes-Oxley Act
of 2002 and all rules and regulations of the SEC applicable to a limited
liability company in which one of the members is a public reporting company. Any
Member that is a public reporting company as to which the Company maintains
disclosure controls and otherwise complies with the requirements of this
Section 11.4(d) shall reimburse the Company for the incremental cost of such
controls and compliance in excess of $25,000 per annum (and if there is more
than one such Member as to which the Company maintains disclosure controls and
otherwise complies with the provisions of this Section 11.4(d), then, each such
Member shall share equally in the reimbursing payment made to the Company).

(e) Operating Reports. Within ten days after the end of each month, the Company
will deliver to each of the Members, monthly reports generally summarizing the
operations of the Company over the past month. All such reports may be in a form
(including daily report formats) agreed by the Members. Each calendar quarter or
in advance of each regularly scheduled Governance Board meeting, a more formal
report will be provided to the Member Representatives containing such
information as the Members may reasonably request.

 

52



--------------------------------------------------------------------------------

(f) Risk Management Reports. On the last business day of each month or more
frequently as available, the Company will deliver to each of the Members risk
management reports which shall include such information that is reasonably
necessary for the Members to be apprised of all material risks to which the
Company is subject for the prior month. All such reports may be in the form
typically used on a daily basis by the Governance Board in the normal ordinary
course of operation of the Company.

Section 11.5 Where Maintained; Access.

(a) Where Maintained. The books, accounts and records of the Company (including
without limitation those described in Sections 11.1, 11.2, 11.3, and 11.4) will,
at all times, be maintained at the principal office of the Company or such other
location as designated by the Governance Board. Each Member and its duly
authorized representatives will, at all reasonable times, have access to and may
inspect and copy (at its own cost and expense) the books, accounts and records
of the Company. The Company will maintain its books, accounts and records in
accordance with a record retention schedule approved by the Governance Board.
Without limiting the foregoing, it is expressly agreed that each Member will
have the opportunity (at its own cost and expense) to obtain a complete set of
all reasonably requested documents retained by the Company in accordance with
its document retention policy.

(b) Access. The Company will cooperate fully with each Member to facilitate such
Member’s access to, copying of and auditing of the books, records and accounts
of the Company. Further, subject to confidentiality and business visitor
policies to be adopted by the Governance Board, the Company will, upon
reasonable advance notice by a Member, permit one or more representatives of
each Member to access the Facility from time to time.

Section 11.6 Member Audits.

In addition to the independent audit referred to in Section 11.4(c), each Member
may, at its option and expense, conduct audits of the (a) books, records
(including those relating to Member or Company intellectual property) and
accounts of the Company, (b) information protection policies and practices of
the Company and (c) other business processes of the Company. Such Member audits
may be conducted on either a

 

53



--------------------------------------------------------------------------------

continuous or periodic basis or both. Such Member audits shall either be
conducted by independent accountants retained by the auditing Member, or,
subject to the approval of the Governance Board (which approval will not be
unreasonably withheld), by employees of the auditing Member or an Affiliate of
the auditing Member; provided, however, that no Governance Board approval shall
be required if the auditing Member provides reasonable advance notice of such
audit and such audit (i) does not unreasonably interfere with the Company’s
business and operations, and (ii) is consistent with audits done by the Member
on its other investments or businesses. The timing of any Member audit(s) will
be subject to the approval of the Governance Board, which approval will not be
unreasonably withheld. The Member conducting the audit shall provide the results
of such audit to the other Members.

Section 11.7 Company Bank Accounts; Investments.

Capital Contributions, revenues and any other Company funds shall be deposited
by the Company in one or more bank accounts established in the name of the
Company at such financial institution(s) as may be approved by the Governance
Board, or shall be invested by the Company, in accordance with parameters
established by the Governance Board, in furtherance of the Business Purpose.
Except as may otherwise be provided in any other Operative Agreement or approved
by the Governance Board: (a) no other funds shall be deposited into Company bank
accounts or commingled with Company Property and (b) funds deposited in the
Company’s bank accounts may be withdrawn only to be invested in furtherance of
the Company’s Business Purpose, to pay Company debts or obligations or to be
distributed to the Members pursuant to this LLC Agreement.

Section 11.8 Tax Matters.

(a) The Company, pursuant to procedures approved by the Governance Board, will
prepare or cause to be prepared, all federal, state, and local tax returns and
statements required to be filed by the Company by Law, will submit such returns
and statements to the Members for their approval prior to filing, and, when
approved by the Members, will make timely filing thereof. Returns, statements
and other pertinent information for a given Fiscal Year or other taxable period,
will be prepared and submitted to the Members for examination no later than two
months following the end of each Fiscal Year or 20

 

54



--------------------------------------------------------------------------------

days prior to the due date for filing the related return, whichever occurs
first. In addition, the Company will cause to be furnished to the Members, no
later than two months following the end of each Fiscal Year, a report for that
Fiscal Year setting forth all data and information regarding the business of the
Company as may be necessary to enable the Company and each Member to prepare its
federal, state and local tax returns.

(b) Notwithstanding any other provision of this Section 11.8, and except as
otherwise required by this Agreement, tax elections, including but not limited
to elections relating to depreciation, will be made by the Governance Board;
provided, however, that the Members shall cause the Company to make the election
set forth in Code Section 6231(a)(1)(B)(ii); and provided, further, that since
the Members intend that the Company will be treated as a partnership for
federal, state, local and other tax purposes (but only for federal, state, local
and other tax purposes), each Member agrees that no Member, Member
Representative, Officer or Tax Matters Partner will make an election to treat
the Company as anything other than a partnership under Treasury Regulations
§301.7701-1 through -4 without the prior written consent of all of the other
Members.

(c) No Member will file, pursuant to Section 6222(b) of the Code, a notification
of inconsistent position without first notifying the other Members.

(d) Cargill will be specially authorized to act as the Tax Matters Partner of
the Company, and in any similar capacity under any Law. The Tax Matters Partner
will take no action in that capacity (including, but not limited to, submitting
any written material to any taxing authority, settling or offering to settle any
controversy, filing a petition for adjustment or readjustment of a partnership
item, or selecting the Company’s choice of litigation forum in a tax
controversy) without the authorization or consent of the other Members, other
than action that the Tax Matters Partner is required to take by Law. The Tax
Matters Partner will use its good faith reasonable efforts to comply with the
responsibilities outlined in Sections 6221 through 6233 of the Code, and the
Treasury Regulations thereunder, but in doing so will incur no liability to the
other Members absent bad faith or gross negligence. The other Members agree to
cooperate with the Tax Matters Partner’s efforts to comply with Sections 6221
through 6233 of the Code.

 

55



--------------------------------------------------------------------------------

(e) The Tax Matters Partner will not enter into any extension of the period of
limitations for making assessments on behalf of the Company without first
obtaining the written consent of the other Members.

(f) The Tax Matters Partner will take reasonable action to keep the other
Members advised of the status of any audit, appeal or litigation and will supply
the other Members with copies of any material written communications received
from the Internal Revenue Service or other taxing authority. Each Member and its
representatives will be entitled to attend and participate in any meeting or
telephone conference call with the Internal Revenue Service, or other taxing
authority.

(g) No Member will file, pursuant to Section 6227 of the Code, a request for an
administrative adjustment with the Internal Revenue Service for Company items
for any Fiscal Year without first notifying the other Members. If the
non-requesting Members agree with the requested adjustment, then the Tax Matters
Partner will file the request for administrative adjustment on behalf of the
Company. If unanimous consent of all Members is not obtained within thirty
(30) days from receipt of notice, or within the period required to timely file
the request for administrative adjustment, if shorter, any Member, including the
Tax Matters Partner, may file a request for administrative adjustment on its own
behalf.

(h) Any Member intending to file a petition under Section 6226(b), 6228(b) or
other Section of the Code with respect to any item or other matter involving the
Company will notify the other Members of its intention and the nature of the
contemplated proceeding. If any Member intends to seek review of any court
decision rendered as a result of a proceeding instituted under the provisions of
this Section 11.8(h), that Member must notify the other Members of its intended
action.

(i) The Tax Matters Partner may not bind the other Members to a settlement
agreement with the Internal Revenue Service or other taxing authority without
first obtaining the other Members’ written concurrence. For purposes of this
Section 11.8(i), the term “settlement agreement” includes a settlement agreement
at either an administrative or judicial level. Any Member that enters into a
settlement agreement with respect to any Company items (within the meaning of
the term “partnership item” in Section 6231(a)(3) of the Code) will notify the
other Members of that settlement agreement and its terms within ninety (90) days
after the settlement.

 

56



--------------------------------------------------------------------------------

(j) The provisions of this Section 11.8 which relate to the Fiscal Years prior
to the dissolution of the Company or a Transfer of a Member’s Membership
Interest in the Company will survive the dissolution of the Company or the
Transfer of such Member’s Membership Interest in the Company and will remain
binding on the Members for a period of time necessary to resolve all federal,
state and local tax matters with the Internal Revenue Service, the United States
Department of the Treasury and any other tax authority for those Fiscal Years.

Article XII.

TRANSFERS/DEADLOCKS/WITHDRAWAL/NEW MEMBERS/DEFAULT

Section 12.1 Transfer Restrictions.

(a) Except as provided in Section 12.8(b), for the period commencing on the date
of this LLC Agreement and continuing until the earlier of the Final Performance
Deadline or four (4) years from the Closing Date, no Member shall Transfer its
Membership Interest to any Entity, unless each of the other Members (each, a
“Non-Transferring Member”) consent to such Transfer in writing. Any Transfer in
violation of the foregoing prohibition shall be null and void. Subsequently,
each Member will have the opportunity to Transfer all, but not less than all, of
its Membership Interest to any Entity if, and only if, the Member proposing to
make such a Transfer (the “Transferring Member”) shall have first given a notice
of a bona-fide offer (such notice, a “Refusal Opportunity Notice”) to the
Non-Transferring Members setting forth the terms and conditions of such proposed
Transfer, including the financial terms and conditions upon which the potential
transferee is willing to effectuate the Transfer. The Transferring Member may
not propose to Transfer its Membership Interest in combination with any other
assets of the Transferring Member, and any attempt to do so shall be null and
void. For a period of forty five (45) days after receipt of the Refusal
Opportunity Notice, each of the Non-Transferring Members shall have the right,
subject to the immediately succeeding paragraph, to elect to purchase one-half
( 1/2) of the Transferring Member’s Membership Interest on terms and conditions,
and at a purchase price, no worse to the

 

57



--------------------------------------------------------------------------------

Transferring Member than the terms and conditions (including the financial terms
and conditions) of the proposed Transfer (i.e., each Non-Transferring Member may
purchase one-half ( 1/2) of the Transferring Member’s Membership Interest for
one-half ( 1/2) of the price that the potential purchaser is willing to pay to
effectuate the Transfer). In such event, each Non-Transferring Member shall be
severally liable to the Transferring Member for the payment of one-half
( 1/2) of the purchase price.

At the end of the forty-five (45) day period, if one of the Non-Transferring
Members has elected to purchase its one-half ( 1/2) portion of the offered
Membership Interest, but the other Non-Transferring Member has not elected to
purchase its one-half ( 1/2) portion, then for a period of thirty (30) days the
Non-Transferring Member that has so elected to purchase shall have the right to
either (i) purchase 100% of the Transferring Member’s Membership Interest, which
purchase shall be on terms and conditions, and at a purchase price, no worse to
the Transferring Member than the terms and conditions of the proposed sale or
assignment (and in which case such Non-Transferring Member shall be solely
liable to the Transferring Member for payment of the purchase price); or
(ii) withdraw its election to purchase, in which case the Transferring Member
may, within 120 days of the date of such withdrawal, proceed with the Transfer
to the potential transferee on terms and conditions, and at a purchase price, no
worse to the transferee than the terms and conditions (including the financial
terms and conditions) set forth in the Refusal Opportunity Notice. If the
Transferring Member shall fail to conclude its Transfer to the potential
transferee within the 120-day period described in the preceding sentence, the
Transferring Member shall no longer have the right to proceed with the Transfer,
and any attempted Transfer shall be null and void (but the Transferring Member
may re-commence the process described in this Section 12.1(a) by delivering a
new Refusal Opportunity Notice, whereupon the provisions of this Section 12.1(a)
shall once again apply).

(b) Notwithstanding the foregoing, (i) nothing contained in this Section shall
affect the right of a Member to purchase another Member’s Membership Interest
pursuant to Section 3.3 and the Supply Agreement; (ii) no Transfer shall be
permitted under this Article XII to the extent such Transfer would cause a
partnership termination under

 

58



--------------------------------------------------------------------------------

applicable provisions of the Code and Treasury Regulations, or would otherwise
have a material adverse tax consequence to the non-Transferring Member or the
Company; (iii) in no event shall SUGAR Transfer its Membership Interest to a
Cargill Prohibited Party or an Imperial-Savannah Prohibited Party without the
prior consent of Cargill or Imperial-Savannah, as applicable; (iv) in no event
shall Cargill Transfer its Membership Interest to a SUGAR Prohibited Party or an
Imperial-Savannah Prohibited Party without the prior consent of SUGAR or
Imperial-Savannah, as applicable; and (v) in no event shall Imperial-Savannah
Transfer its Membership Interest to a Cargill Prohibited Party or a SUGAR
Prohibited Party without the prior consent of Cargill or SUGAR, as applicable.

(c) The following terms shall apply in the event a Prohibited Party of a Member
(such Member, for purposes of this Section 12.1(c), the “Affected Member”)
acquires Control of another Member (such Member, the “Controlled Member”):
(i) the Controlled Member shall promptly provide written notice to the other
Members and to the Company, which notice shall include the name of the
Prohibited Party, an explanation as to the nature and circumstances of the
Prohibited Party’s Control of the Controlled Member, and the date upon which
such Prohibited Party acquired Control of the Controlled Member (such notice,
the “Prohibited Party Notice”); (ii) the Affected Member may, but shall not be
required to, reserve the right to purchase the Membership Interest of the
Controlled Member, by providing written notice to the Controlled Member, the
other Member (for purposes of this Section 12.1(c), the “Non-Affected Member”)
and the Company not later than sixty (60) days after receipt of the Prohibited
Party Notice (such notice, the “Provisional Notice of Intent to Purchase”); and
(iii) in the event the Affected Member provides a Provisional Notice of Intent
to Purchase as described above, the Non-Affected Member shall have thirty
(30) days after receipt of the Provisional Notice of Intent to Purchase to
provide written notice to the Affected Member electing to reserve the right to
participate in the Affected Member’s purchase of the Controlled Member’s
Membership Interest (such notice, the “Provisional Election to Participate”). In
such event, each of the Affected Member and the Non-Affected Member shall have
the right to purchase one-half ( 1/2) of the Controlled Member’s Membership
Interest pursuant to the procedure described in the next paragraph.

 

59



--------------------------------------------------------------------------------

In the event the Non-Affected Member provides a timely Provisional Election to
Participate, for a period of thirty (30) days after the date of the Affected
Member’s receipt of the Provisional Election to Participate, all Members will
negotiate, in good faith, in an attempt to mutually agree on a Transfer price
and other terms and conditions of the Transfer from the Controlled Member to the
Affected Member and the Non-Affected Member. If the Members fail to reach
agreement on a Transfer price or terms during said 30-day negotiating period,
any Member may (within the 30-day period following the expiration of said 30-day
negotiating period) request that the Fair Market Value of the Membership
Interest of the Controlled Member be determined in accordance with the
procedures described in Section 14.7 of this Agreement. Within thirty (30) days
after the Fair Market Value of the Membership Interest has been determined, each
of the Affected Member and Non-Affected Member may, if it intends to proceed
with the purchase of the Controlled Member’s Membership Interest, give written
notice of such intent to the other Members and the Company (a “Notice of Intent
to Purchase”). If both the Affected Member and the Non-Affected Member shall
timely give a Notice of Intent to Purchase, then the Controlling Member’s
Membership Interest shall be divided and sold in equal one-half amounts to each
of the Affected Member and the Non-Affected Member, which shall be severally
liable to the Controlled Member for payment of one-half of the total price, and
the closing of the Transfer of the Controlled Member’s Membership Interest to
the Affected and Non-Affected Members, free and clear of all Liens, shall occur
within sixty (60) days after the Fair Market Value of the Membership Interest
has been determined. If only the Affected Member shall timely give a Notice of
Intent to Purchase, then the closing of the Transfer of the Controlled Member’s
Membership Interest to the Affected Member, free and clear of all Liens, shall
occur within sixty (60) days after the Fair Market Value of the Membership
Interest has been determined. If the Affected Member does not give a timely
Notice of Intent to Purchase pursuant to this paragraph, then there shall be no
closing or Transfer of the Controlled Member’s Membership Interest pursuant to
this paragraph.

In the event the Non-Affected Member does not provide a timely Provisional
Election to Participate, for a period of thirty (30) days after the expiration
of the period during which the Non-Affected Member might have provided an
Election to Participate,

 

60



--------------------------------------------------------------------------------

the Affected Member and the Controlled Member will negotiate, in good faith, in
an attempt to mutually agree on a Transfer price and other terms and conditions
of a Transfer from the Controlled Member to the Affected Member. If the Affected
Member and the Controlled Member fail to reach agreement on a Transfer price or
terms during said thirty (30) day negotiating period, either the Affected Member
or the Controlled Member may (within the 30-day period following the expiration
of said 30-day negotiating period) request that the Fair Market Value of the
Membership Interest of the Controlled Member be determined in accordance with
the procedures described in Section 14.7 of this Agreement. Within thirty
(30) days after the Fair Market Value of the Membership Interest has been
determined, the Affected Member may, if it intends to proceed with the purchase
of the Controlled Member’s Membership Interest, give written notice of such
intent to the Controlled Member and the Company (a “Notice of Intention to
Purchase”), and the closing on the Transfer of the Controlled Member’s
Membership Interest to the Affected Member, free and clear of all Liens, shall
occur within sixty (60) days after the Fair Market Value has been determined. If
the Affected Member does not give a timely Notice of Intent to Purchase pursuant
to this paragraph, then there shall be no closing or Transfer of the Controlled
Member’s Membership Interest pursuant to this paragraph.

(d) Each Member shall have the right from time to time to designate up to two
Entities (each, a “Designated Entity”) in accordance with this Section 12.1(d).
Each Entity designated as a Designated Entity from time to time, and each
Affiliate or successor of a Designated Entity, is referred to in this Agreement
as a “Prohibited Party”. Each Member shall have the right from time to time by
written notice to the other Members (a “Designated Entity Notice”) to make an
initial designation of Designated Entities, to remove any Designated Entity
previously designated by such Member, and to replace the Designated Entity so
removed with a new Entity. A copy of each Designated Entity Notice shall be sent
to the Company, to be kept and maintained in accordance with Section 11.3. Any
Designated Entity so identified for removal shall cease to be a Designated
Entity for purposes of this Agreement, and any new Entity so designated by a
Member shall become a Designated Entity for purposes of this Agreement, on the
date that is 365 days after the Designated Entity Notice is given, except that
any initial

 

61



--------------------------------------------------------------------------------

designation of Designated Entities made by a Member within 90 days of the date
of this Agreement shall be effective immediately. No Member may, after making an
initial designation of Designated Entities pursuant to this Section 12.1(d) (and
disregarding such initial designation for purposes of the following clause),
send more than one Designated Entity Notice in any five-year period. No Member
shall have the right to name any Member, or the Affiliate of any Member, as a
Designated Party under this Agreement.

(e) The definition of “Transfer” excludes, in clause (iv) of such definition,
the pledge of or creation of a security interest or other encumbrance in a
Membership Interest. If, however, the pledgee, secured party or holder of such
encumbrance (the “Foreclosing Lender”) shall succeed to the Membership Interest
so pledged, subjected to a security interest or encumbered, the other Members
shall have the right to acquire the Membership Interest acquired by the
Foreclosing Lender, in accordance with the following procedures (for purposes of
this Section 12.1(e), the Members whose Membership Interests are not subject to
such encumbrance are referred to as the “Remaining Members”): (i) the
Foreclosing Lender shall promptly provide written notice to the Remaining
Members and to the Company, which notice shall include the name of the
Foreclosing Lender, and the date upon which such Foreclosing Lender acquired the
Membership Interest (such notice, the “Foreclosing Lender Notice”); (ii) either
Remaining Member (the first Remaining Member so acting, the “First Remaining
Member”) may, but shall not be required to, purchase the Membership Interest
acquired by the Foreclosing Lender, by providing written notice to the
Foreclosing Lender, the other Remaining Member and the Company not later than
sixty (60) days after receipt of the Foreclosing Lender Notice (such notice, the
“Provisional Notice of Intent to Purchase Foreclosed Interest”); and (iii) the
other Remaining Member (the “Second Remaining Member”) shall have thirty
(30) days after receipt of the Provisional Notice of Intent to Purchase
Foreclosed Interest to provide written notice to the First Remaining Member,
electing to participate in the First Remaining Member’s purchase of the
Foreclosing Member’s Membership Interest (such notice, the “Provisional Election
to Participate in Purchase of Foreclosed Interest”). In such event, each of the
Remaining Members shall have the right to purchase one-half ( 1 /2) of the
Foreclosing Member’s Membership Interest pursuant to the procedure described in
the next paragraph.

 

62



--------------------------------------------------------------------------------

In the event the Second Remaining Member provides a timely Provisional Election
to Participate in Purchase from Lender, for a period of thirty (30) days after
the date of the First Remaining Member’s receipt from the Second Remaining
Member’s Provisional Election to Participate in Purchase from Lender, both
Remaining Members and the Foreclosing Lender will negotiate, in good faith, in
an attempt to mutually agree on a Transfer price and other terms and conditions
of the Transfer from the Foreclosing Lender to the Remaining Members. If the
Remaining Members and Foreclosing Lender fail to reach agreement on a Transfer
price or terms during said 30-day negotiating period, either Remaining Member
may (within the 30-day period following the expiration of said 30-day
negotiating period) request that the Fair Market Value of the Membership
Interest acquired by the Foreclosing Lender be determined in accordance with the
procedures described in Section 14.7 of this Agreement. Within thirty (30) days
after the Fair Market Value of the Membership Interest has been determined, each
of the First Remaining Member and the Second Remaining Member may, if it intends
to proceed with the purchase of the Membership Interest acquired by the
Foreclosing Lender give written notice of such intention to the Foreclosing
Lender, the other Remaining Member and the Company (a “Notice of Intent to
Purchase”). If each of the Remaining Members gives a timely Notice of Intent to
Purchase, then the Membership Interest acquired by the Foreclosing Lender shall
be divided and sold in equal one-half amounts to each of the Remaining Members,
which shall be severally liable to the Foreclosing Lender for payment of
one-half of the total price, and the closing of the Transfer of the Membership
Interest acquired by the Foreclosing Lender to the Remaining Members, free and
clear of all Liens, shall occur within sixty (60) days after the Fair Market
Value of the Membership Interest has been determined. If only one Remaining
Member shall give a Notice of Intent to Purchase, then the closing of the
Transfer of the Membership Interest acquired by the Foreclosing Lender to the
Remaining Member who gave the Notice of Intent to Purchase, free and clear of
all Liens, shall occur within sixty (60) days after the Fair Market Value of the
Membership Interest acquired by the Foreclosing Lender has been determined. If
neither Remaining Member gives a timely Notice of Intent to Purchase pursuant to
this paragraph, then there shall be no closing or Transfer of the Membership
Interest acquired by the Foreclosing Lender pursuant to this paragraph.

 

63



--------------------------------------------------------------------------------

In the event the Second Remaining Member does not provide a timely Provisional
Election to Participate in Purchase from Lender, for a period of thirty
(30) days after the expiration of the period during which the Second Remaining
Member might have provided a Provisional Election to Participate in Purchase
from Lender, the First Remaining Member and the Foreclosing Lender will
negotiate, in good faith, in an attempt to mutually agree on a Transfer price
and other terms and conditions of a Transfer from the Foreclosing Lender to the
First Remaining Member. If the First Remaining Member and the Foreclosing Lender
fail to reach agreement on a Transfer price or terms during said thirty (30) day
negotiating period, the First Remaining Member may (within the 30-day period
following the expiration of said 30-day negotiating period) request that the
Fair Market Value of the Membership Interest acquired by the Foreclosing Lender
be determined in accordance with the procedures described in Section 14.7 of
this Agreement. Within thirty (30) days after the Fair Market Value of the
Membership Interest has been determined, the First Remaining Member may, if it
intends to proceed with the purchase of the Membership Interest acquired by the
Foreclosing Lender, give written notice of such intention to the Foreclosing
Lender and the Company (a “Notice of Intention to Purchase”), and the closing of
the Transfer of the Membership Interest acquired by the Foreclosing Lender to
the First Remaining Member, free and clear of all Liens, shall occur within
sixty (60) days after the Fair Market Value has been determined. If the First
Remaining Member does not give a timely Notice of Intent to Purchase pursuant to
this paragraph, then there shall be no closing or Transfer of the Membership
Interest acquired by the Foreclosing Lender pursuant to this paragraph.

Unless the Remaining Members consent in writing to admit the Foreclosing Lender
as a full Member, the Foreclosing Lender shall have no voice in the management
and operation of the Company, and the Remaining Members (and their Member
Representatives on the Governance Board) will have the right to make all of the
management decisions for the Company without first having to obtain the consent
or approval of the Foreclosing Lender. As between the Remaining Members, unless
and until the Foreclosing Lender (or successor thereto) is admitted as a full
Member: (i) for purposes of Section 6.5 of this Agreement, any decision to
exercise or enforce any rights of the Company against any one of the two
Remaining Members may be made by the

 

64



--------------------------------------------------------------------------------

Member Representative of the other Remaining Member; provided, that the Member
Representative of the Remaining Member against which exercise or enforcement is
sought shall be given notice of, and shall be entitled to attend, any meeting
where such decisions are made; and (ii) except as provided in clause (i) of this
sentence, the unanimous vote of the Governance Board shall be required for all
matters reserved to the Governance Board, including, for the avoidance of doubt,
all matters described on Part II of Schedule 6.4.

Section 12.2 Deadlock Provisions.

(a) Notification. If a Deadlock arises at any time after the completion of
construction and start-up of the Facility and commencement of commercial
operations at the Facility, each Member will provide notice to the other
Members, within thirty (30) days after the Deadlock is reached, whether it
wishes to (i) dissolve the Company, (ii) sell its Membership Interest,
(iii) purchase the respective Membership Interests of the other two Members
(pursuant to Section 12.2(d), (e)(ii) or (f) below), or (iv) continue the
Company with another Member and purchase the Membership Interest of the third
Member (pursuant to Section 12.2(e)(i) below).

(b) Dissolution. If, but only if, each Member desires to dissolve the Company,
then the dissolution provisions of Article XIII will apply.

(c) Mutual Desire to Sell. If, but only if, each Member desires to sell its
Membership Interest, then the Members will cooperate in good faith to sell their
respective Membership Interests and the Company as a going concern to a third
party Entity.

(d) Mutual Desire to Purchase All Membership Interests. If all Members desire to
purchase the respective Membership Interests of the other two Members, then each
of the Members will, within sixty (60) days after the date of the last notice
referred to in Section 12.2(a), submit a sealed bid to the independent public
accountants of the Company or such other mutually acceptable independent third
party (for purposes of this Section 12.2(d), the “Independent Party”) specifying
the price at which said Member is willing to purchase the Membership Interests
of the other two Members for cash at closing. The Member submitting the highest
timely bid, as certified by the Independent

 

65



--------------------------------------------------------------------------------

Party within two (2) business days after the last timely bid is submitted, will
have the right to purchase the Membership Interests of the other two Members.
The Transfer of such Membership Interests, free and clear of all Liens, will be
closed not later than thirty (30) days following the certification of the
highest bid by the Independent Party.

(e) Two Members Desire to Purchase Membership Interests.

 

  (i) If two Members together desire to purchase the Membership Interest of the
other Member and the third Member (the “Selling Member”) opts to sell its
Membership Interest or dissolve the Company, then any Member may request that
the Fair Market Value of the Membership Interest of the Selling Member be
determined in accordance with the procedures described in Section 14.7 of this
Agreement. The Transfer of the Selling Member’s Membership Interest, free and
clear of all Liens, will be closed not later than thirty (30) days following the
date of the Fair Market Value determination.

 

  (ii)

If two Members each desire to purchase the respective Membership Interests of
the other two Members (and the third Member opts to sell its Membership Interest
or dissolve the Company), then any Member may request that the Fair Market Value
of the Membership Interest of two Members be determined in accordance with the
procedures described in Section 14.7 of this Agreement. Within thirty (30) days
after the date of determination of the Fair Market Value of two Membership
Interests, each of the two Members desiring to purchase may submit a sealed bid
to the independent public accountants of the Company or such other mutually
acceptable independent third party (for purposes of this Section 12.2(e), the
“Independent Party”) specifying the price at which said Member is willing to
purchase the Membership Interests of the other two Members for cash at closing,
which bid shall not be less than the Fair Market Value of two Membership

 

66



--------------------------------------------------------------------------------

 

Interests, determined as set forth above. The Member submitting the highest
timely bid, as certified by the Independent Party within two (2) business days
after the last timely bid is submitted, will have the right to purchase the
Membership Interest of the other two Members. If no Member submits a bid at
least equal to the Fair Market Value of two Membership Interests, determined as
set forth above, then all Members shall be deemed to have elected to dissolve
the Company or sell its Membership Interest, and the provisions of
Section 12.2(g) shall apply (including the ability of any Member to elect to
purchase the Membership Interests of the other two Members, in which case the
provisions of Section 12.2(f) shall apply (and if two or more Members so elect
to purchase, then the provisions of 12.2(d) or 12.2(e), as the case may be,
shall apply)). The Transfer of such Membership Interests, free and clear of all
Liens, will be closed not later than thirty (30) days following the
certification of the highest bid by the Independent Party.

(f) One Member Desires to Purchase. If one Member desires to purchase the
Membership Interests of the other two Members and such other two Members opt to
sell their Membership Interests or dissolve the Company (the “Selling Members”),
then for a period of thirty (30) days after the date of the last notice referred
to in Section 12.2(a) the Members will negotiate, in good faith, in an attempt
to mutually agree on a Transfer price and other terms and conditions of a
Transfer among them. If the Members fail to reach agreement on a Transfer price
or terms during the said thirty (30) day period, then any Member may (within the
30-day period following the expiration of said 30-day negotiating period)
request that the Fair Market Value of the Membership Interests of the Selling
Members be determined in accordance with the procedures described in
Section 14.7 of this Agreement. The Transfer of such Membership Interests, free
and clear of all Liens, will be closed not later than thirty (30) days after the
Fair Market Value has been determined.

(g) If one or more Members desire to sell its or their Membership Interests and
the Company as an ongoing entity to a third party and the other Member(s)
desires to

 

67



--------------------------------------------------------------------------------

dissolve the Company, the Members will, in good faith, negotiate a resolution.
If the Members are unable to negotiate a resolution within one hundred twenty
(120) days, the Company will be dissolved. At any time during said 120 day
period, any Member may, by written notice to the other Members, elect to
purchase the Membership Interests of the other two Members, in which case the
provisions of Section 12.2(f) shall apply (and if two or more Members so elect
to purchase, then the provisions of 12.2(d) or 12.2(e), as the case may be,
shall apply).

Section 12.3 Partial Transfers.

Except as provided in Sections 3.3(c)(i), 12.1, 12.2(e)(i), and 12.12, under no
circumstance may a Member Transfer some but not all of its Membership Interest
to any transferee. If a Transfer of one Member’s Membership Interest is made to
the other two Members pursuant to any of Sections 3.3(c)(i), 12.1, 12.2(e)(i),
and 12.12, then, following such Transfer: (i) for purposes of Section 6.5 of
this Agreement, any decision to exercise or enforce any rights of the Company
against any one of the two remaining Members may be made by the Member
Representative of the other remaining Member; provided, that the Member
Representative of the Member against which exercise or enforcement is sought
shall be given notice of, and shall be entitled to attend, any meeting where
such decisions are made; and (ii) except as provided in clause (i) of this
Section 12.3, the unanimous vote of the Governance Board shall be required for
all matters reserved to the Governance Board, including, for the avoidance of
doubt, all matters described on Part II of Schedule 6.4.

Section 12.4 Member Costs.

Each Member will share in the cost of the Qualified Appraisers, as described in
Section 14.7, and will otherwise bear its own legal and other out of pocket
costs incurred as a result of a proposed Transfer, or as a result of a
Prohibited Party acquiring Control of a Member, as described in Section 12.1(c).

Section 12.5 Effective Date of Transfer.

The Transfer of a Membership Interest will become effective on the first day of
the month following the Transfer. The Company will, from time to time, as
Membership

 

68



--------------------------------------------------------------------------------

Interests are registered in the name of the transferee on the Company’s books in
accordance with the provisions set forth in this Article XII, pay to the
transferee all further distributions on account of the Membership Interest
Transferred. Until the registration of the Transfer on the Company books, the
Company may proceed as if no Transfer had occurred.

Section 12.6 Transfer in Violation of Article XII.

Any Transfer or attempted Transfer of a Membership Interest or any part thereof
which is in violation of this Article XII will be null and void; and the Company
will not recognize the same for any purpose, including, without limitation,
distributions made pursuant to Article X, with respect to such Membership
Interest, or part thereof. The Company may enforce the provisions of this
Article, either directly or indirectly, including through its agents by entering
an appropriate stop transfer order on its books or otherwise refusing to
register or transfer or permit the registration or transfer on its books of any
proposed Transfers not in compliance with this Article.

Section 12.7 Subsequent Transfers.

A Membership Interest will continue to remain subject to all the provisions of
this Article as if that Membership Interest were still owned by its original
owner, no matter how many times that Membership Interest has been Transferred.

Section 12.8 Continuing Obligations under this LLC Agreement.

(a) In the event of a Transfer of a Membership Interest to an Entity other than
a Member Affiliate, except as provided below, the Transferring Member will be
relieved from all obligations or liabilities arising under this LLC Agreement
after the effective date of the Transfer, in its capacity as owner of that
Membership Interest. The Transferring Member will not, however, be relieved of:

(i) any obligations or liabilities which have arisen under this LLC Agreement
prior or incident to such Transfer including without limitation a breach of or
default under this LLC Agreement;

 

69



--------------------------------------------------------------------------------

(ii) any obligations to make Capital Contributions required by this Agreement or
agreed to in writing by the Members under calls that were made prior to the
effective date of the Transfer;

(iii) any obligations or guarantees with respect to any Member loans or
third-party loans to the Company as agreed to in writing by the Members;

(iv) any Confidentiality Obligations;

(v) any obligations or liabilities assumed or agreed to as a condition of the
Transfer;

(vi) any obligations or liabilities, past, present, or future, under any of the
other Operative Agreements, subject to and according to the terms of such other
Operative Agreements.

(b) Cargill (and any permitted transferee from Cargill) may, without the consent
of the other Members, Transfer its Membership Interest to a wholly-owned direct
or indirect subsidiary of Cargill. Imperial-Savannah (and any permitted
transferee from Imperial-Savannah) may, without the consent of the other
Members, Transfer its Membership Interest to Imperial Parent, or any
wholly-owned direct or indirect subsidiary of Imperial Parent. SUGAR (and any
permitted transferee from SUGAR) may, without the consent of the other Members,
Transfer its Membership Interest to a wholly-owned direct or indirect subsidiary
of SUGAR. In no event will the Transfer of a Membership Interest by SUGAR,
Imperial-Savannah, or Cargill (or any of their respective permitted
transferees), that is permitted under this Section 12.8(b) relieve SUGAR,
Imperial-Savannah, or Cargill, as the case may be, from any obligations or
liabilities under this LLC Agreement, whether such obligations or liabilities
relate to the period before, on, or after the effective date of such Transfer.

Section 12.9 Withdrawal by a Member.

No Member may withdraw from the Company without the prior written consent of
each of the other Members, which consent may be withheld by either of the other
Members in its sole and absolute discretion.

 

70



--------------------------------------------------------------------------------

Section 12.10 Additional Members; Admission of Transferee as Member.

(a) Additional Members. Any Entity may be admitted to the Company as an
additional Member from time to time (i) with the prior written consent of all of
the existing Members (which consent will be in their sole and absolute
discretion) and (ii) in exchange for such Capital Contributions and on such
terms and conditions as is agreed to by all of the Members. New Members will
receive distributions and allocations of profits and losses as are agreed to by
all of the then-existing Members.

(b) Admission of Transferee as Member. The transferee of a Membership Interest
permitted to be Transferred pursuant to this Article XII shall be admitted to
the Company as a Member upon the execution and delivery by the transferee and
the Company of a Joinder Agreement, substantially in the form attached as
Schedule 12.10 with such changes as the Governance Board shall approve, pursuant
to which (i) the transferee agrees to be bound by all of the provisions of this
Agreement, and (ii) the transferee makes certain representations and warranties
to the Company and the Members.

Section 12.11 Rights of Defaulting Members.

Upon the occurrence of a Member Default, such defaulting Member will not, during
the continuance of such Default, have any voice in the management and operation
of the Company, nor have any rights which it would have under the terms of this
LLC Agreement to Transfer its Membership Interest. During such time, the
non-defaulting Members and their Member Representatives on the Governance Board
will have the right to make all of the management decisions for the Company
without first having to obtain the consent or approval of the defaulting Member.
The defaulting Member shall continue to be obligated to make Capital
Contributions and comply with all of its other obligations under this LLC
Agreement. In addition, the defaulting Member shall continue to bear its share
of any losses of, and be entitled to receive its share of any profits or
distributions from, the Company, subject to the provisions of Section 10.5 of
this Agreement.

 

71



--------------------------------------------------------------------------------

Section 12.12 Events of Default/Buy Out Rights

If any Member Default shall occur, for a period of 60 days following (i) the
completion of the dispute resolution procedures referred to in Article XIV, or
(ii) the date the defaulting Member files bankruptcy (in the event the Member
Default was caused by the bankruptcy of a Member), each non-defaulting Member
shall have the right, at its sole option, to request that the Fair Market Value
of the defaulting Member’s Membership Interest determined in accordance with the
procedures described in Section 14.7 of this Agreement. Within 30 days following
the determination of the Fair Market Value of the defaulting Member’s Membership
Interest, each non-defaulting Member shall have the right, at its sole option,
to declare to the other non-defaulting Member that it wishes to purchase
one-half (1/2) of the defaulting Member’s Membership Interest. In the event both
non-defaulting Members elect to purchase one-half (1/2) of the defaulting
Member’s Membership Interest during such 30-day period, the defaulting Member’s
Membership Interest shall be divided and sold in equal one-half (1/2) amounts to
each of the non-defaulting Members, which shall be severally liable to the
defaulting Member for the payment of one-half (1/2) of the purchase price. In
the event only one non-defaulting Member elects to purchase the defaulting
Member’s Membership Interest during such 30-day period, the defaulting Member’s
Membership Interest shall be sold in its entirety to such non-defaulting Member,
which shall be solely liable to the defaulting Member for payment of the
purchase price. The total purchase price of the defaulting Member’s Membership
Interest will be equal to 90% of the Fair Market Value of the Membership
Interest, as subsequently determined in accordance with the provisions of this
Section 14.7, or 100% of the Fair Market Value of the defaulting Member’s
Membership Interest in the event the Member Default was caused by the bankruptcy
of a Member. Failure of a non-defaulting Member to declare its desire to
purchase within the 30-day period following the determination of Fair Market
Value as described above will constitute a permanent waiver of the right to
purchase the defaulting Member’s Membership Interest with respect to such Member
Default, but will not constitute a waiver of any other right or remedy under
this Agreement, at law or in equity, with respect to such Member Default (and,
for the avoidance of doubt, the provisions of Section 12.11 shall continue to
apply during the continuance of such Member Default).

 

72



--------------------------------------------------------------------------------

Article XIII.

DISSOLUTION

Section 13.1 Dissolution.

The Company will be dissolved upon the first to occur of:

(a) the consent of all the Members;

(b) the expiration of the Term of the Company;

(c) the failure of any Member to make its Initial Capital Contributions as set
forth in Section 4.1; or

(d) the occurrence of any other event specified under the Act as one effecting
dissolution (each of the foregoing being a “Dissolution Event”).

Section 13.2 Predistribution Accounting.

Promptly upon the occurrence of a Dissolution Event, the independent public
accountants will provide a detailed balance sheet of the Company as of the date
of the Dissolution Event.

Section 13.3 Intentionally Omitted.

Section 13.4 Distribution of Other Assets Upon Dissolution.

(a) Order of Priority. Upon the dissolution of the Company, the Governance Board
will proceed, subject to the provisions herein, to wind up the affairs of the
Company, liquidate the remaining Property of the Company and apply the proceeds
of such liquidation (or in its sole discretion, to distribute some or all of the
Company’s remaining Property), in the following order of priority and in
accordance with the Act:

 

  (i) First, to the payment of debts and liabilities of the Company (including
any secured loans or advances that may have been made by any of the Members, and
any loans made by third parties) and the expenses of liquidation;

 

  (ii)

Second, to the establishment of any Reserves that the Governance Board may deem
reasonably necessary for any

 

73



--------------------------------------------------------------------------------

 

contingent or unforeseen liabilities or obligations of the Company. Reserves may
be paid over to any attorney at law, or other agreed Entity, as escrow agent to
be held (A) for disbursement in payment of any of the aforementioned liabilities
or obligations and, (B) at the expiration of such period of time as is agreed to
by the Governance Board for distribution of the balance, in the manner provided
in this Section;

 

  (iii) Third, to the repayment of any unsecured loans or advances that may have
been made by any of the Members; and

 

  (iv) Fourth, in accordance with the Members’ respective Membership Interests
Percentages, either in cash or in kind, as determined by the Governance Board,
with any assets distributed in kind being valued for this purpose at their Fair
Market Value; provided, however, that if such distributions to the Members are
being made prior to the time that Imperial-Savannah has contributed the entire
$30,000,000 capital contribution described in Section 4.3, distributions to the
Members pursuant to this Section 13.4(a)(iv) shall be made to the Members in
accordance with their respective positive Capital Account balances until such
Capital Account balances are reduced to zero and thereafter in accordance with
Members’ respective Membership Interest Percentages. Notwithstanding the
foregoing, the Company may offset Damages to the Company arising out of a breach
of this LLC Agreement by a Member whose interest is liquidated (either upon the
withdrawal of the Member or the liquidation of the Company) against the amount
otherwise distributable to the Member, and any amount due by a defaulting Member
to the non-defaulting Member(s) shall be offset against the amount otherwise
distributed to the defaulting Member and paid over to the non-defaulting
Member(s).

 

74



--------------------------------------------------------------------------------

(b) Appraisal. If any Property of the Company is to be distributed to the
Members in kind, then the Fair Market Value of those assets as of the date of
dissolution will be determined by independent appraisal or by agreement of the
Members. Those assets will be deemed to have been sold as of the date of
dissolution for their Fair Market Value, and the Capital Accounts of the Members
will be adjusted pursuant to the provisions of Article X of this LLC Agreement
to reflect such deemed sale. The Company will also allocate any profit or loss
resulting from sales of Company Property to third parties to the Capital
Accounts of the Members in accordance with Article X.

(c) Liquidation. Anything in this LLC Agreement to the contrary notwithstanding,
upon a liquidation within the meaning of Treasury Regulations
Section 1.704-1(b)(2)(ii)(g), if any Member has a deficit Capital Account (after
giving effect to all contributions, distributions, allocations and other Capital
Account adjustments for all Fiscal Years, including the Fiscal Year during which
such liquidation occurs), then such Member will have no obligation to make any
Capital Contribution and the negative balance of the Capital Account of such
Member will not be considered a debt owed by the Member to the Company or to any
other Entity for any purpose whatsoever.

(d) Termination. Upon completion of the winding up, liquidation and distribution
of the Company’s Property, the Company will be deemed terminated for tax
purposes.

(e) Compliance with Law. Notwithstanding anything herein to the contrary, the
Governance Board will comply with the requirements of the Act and of Law
pertaining to the winding up of the affairs of the Company and the final
distribution of its Property.

(f) Certificate of Cancellation. When all debts, liabilities and obligations of
the Company have been paid and discharged or adequate Reserves have been made
therefor and all of the remaining Property of the Company has been distributed
to the Members, a Certificate of Cancellation will be executed and filed as
required by the Act. Upon the filing of the Certificate of Cancellation, the
existence of the Company will

 

75



--------------------------------------------------------------------------------

cease, except for the purpose of suits, other proceedings and appropriate action
as provided in the Act. The Governance Board will have authority to distribute
any Property of the Company discovered after dissolution, convey real property
and take such other action as may be necessary on behalf of and in the name of
the Company.

(g) Profits and Losses. Within 120 days after the final distribution to the
Members of the proceeds of liquidation, the Members will arrange for each of
them to receive a statement audited by the Company’s independent public
accountants (or another independent certified public accountant of nationally
recognized standing mutually agreed to by the Members) showing the profits and
losses of the Company from the date of the last annual statement to the date of
such final distribution. Such statement will show the manner in which the
proceeds of liquidation of the Company have been distributed.

(h) No Recourse. Upon dissolution of the Company, each Member will look solely
to the Property of the Company for the return of its Capital Contribution or
Capital Account. If the Company’s Property remaining after the payment or
discharge of the debts and liabilities of the Company is insufficient to return
the Capital Contributions or Capital Account of any Member, then the Members
will have no recourse against any other Member nor to their respective assets;
provided, however, that the foregoing will not preclude a Member from pursuing a
claim against another Member for breach of its obligations under this LLC
Agreement or under any of the Operative Agreements.

(i) Purchase by a Member. Notwithstanding anything to the contrary herein,
nothing will prevent a Member or any of its Affiliates from purchasing any of
the Company’s Property upon the dissolution or liquidation of the Company.

(j) Winding Up/Liquidation. Upon the occurrence of a Dissolution Event, the
Company will continue solely for the purposes of winding up its affairs in an
orderly manner, liquidating its Property, and satisfying the claims of its
creditors and Members. No Member will take any action that is inconsistent with,
or not necessary to or appropriate for, the winding up of the Company’s business
and affairs. All covenants contained and obligations provided for in this LLC
Agreement and the other Operative Agreements will continue to be fully binding
upon the Members until such time as the

 

76



--------------------------------------------------------------------------------

Property has been distributed pursuant to this Section 13.6 and the Certificate
of Cancellation has been filed in accordance with the Act. The Governance Board
will use reasonable efforts to wind up and dissolve the Company within ninety
(90) days of the occurrence of the Dissolution Event.

Article XIV.

RESOLUTION OF DISPUTES

Section 14.1 Negotiation.

If a dispute or disagreement arising out of, or relating to, the formation,
interpretation, performance or breach of this LLC Agreement exists, or if a
dispute or disagreement arises in connection with the operation, management or
dissolution of the Company, including without limitation, a Substantial
Disagreement or a Member Default (a “Dispute”), a Member shall submit the
reasons for its position, in writing, to the other Members and require each of
the other Members within ten (10) days to submit the reasons for its position,
in writing, to the other Members and to then enter into good faith negotiations
to attempt to resolve the Dispute. If the Dispute cannot be settled among the
Members within thirty (30) days after the last written submission is due, then
the Dispute shall be submitted, in writing, for resolution to the Chairperson of
the Board of SUGAR, the President of the Cargill Corn Milling North America
Business Unit of Cargill or the Business Unit Leader of the Cargill Sugar
Business Unit (or their functional successors), and the Chief Executive Officer
of Imperial-Parent (collectively, the “Dispute Resolution Officers”). If the
Members reach agreement pertaining to any Dispute pursuant to the procedures set
forth in this Section 14.1, that agreement will be reduced to writing, signed by
each Member and will be final and binding upon the Members. The Members agree to
negotiate and act in good faith and use reasonable efforts to expeditiously
resolve any Dispute.

Section 14.2 Facilitated Mediation.

If the Members fail to resolve a Dispute within fifteen (15) days after
submission of such Dispute to the Dispute Resolution Officers in accordance with
Section 14.1, the Dispute shall be promptly submitted to an individual or
organization recognized in the field of alternative dispute resolution as
mutually agreed upon by the Members (the

 

77



--------------------------------------------------------------------------------

“Mediator”). The Mediator shall, within fifteen (15) days after accepting the
Member’s request for assistance, recommend to the Members, in writing, a
procedure for non-binding mediation (“Mediation”) for resolving such Dispute.
The Mediator’s recommendation shall also set forth rules for the recommended
Mediation process including without limitation: (a) requiring each Member
provide the Mediator, prior to the Mediation, a short narrative statement
summarizing such Member’s position on the Dispute; (b) the format and location
of the Mediation; and (c) the time period in which the Mediation is to be
completed. If the Members reach agreement pertaining to any Dispute pursuant to
the procedures set forth in this Section 14.2, that agreement will be reduced to
writing, signed by the Members and will be final and binding upon the Members.
All negotiations and written statements conducted or made pursuant to
Section 14.1 and Section 14.2 are confidential and will be treated as compromise
and settlement negotiations for purposes of the U.S. Federal Rules of Evidence
and state rules of evidence.

Section 14.3 Deadlock/Arbitration.

If any Dispute is not resolved through the use of the procedures specified in
Section 14.1 and Section 14.2 within ten (10) days of the conclusion of the
Mediation, then:

(a) If the Dispute is a Substantial Disagreement, and thus a Deadlock exists,
the provisions of Section 12.2 will be followed; and

(b) If the Dispute is not a Substantial Disagreement, then any Member may
initiate the arbitration procedures set forth in Section 14.4.

Section 14.4 Arbitration Procedures.

(a) Arbitration. If a Dispute cannot be resolved utilizing the procedures
specified in Sections 14.1 and 14.2 and the unresolved Dispute does not qualify
as a Deadlock, the Dispute will, unless the Members otherwise agree, be
submitted to and settled by arbitration in accordance with the Commercial
Arbitration Rules of the American Arbitration Association (the “AAA”) then in
effect, except to the extent modified herein. To the extent that the provisions
of this LLC Agreement and the Commercial Arbitration Rules of the AAA conflict,
the provisions of this LLC Agreement will govern.

 

78



--------------------------------------------------------------------------------

(b) Composition of Arbitral Panel. Any Member referring the Dispute to
arbitration will request that the AAA present the Members with a written list
of, and curricula vitae for, ten (10) potential arbitrators, five (5) of whom
shall be individuals with at least ten (10) years of active engagement in the
buying or selling of agricultural or industrial products, and five (5) of whom
shall be retired state or federal court judges. As promptly as possible, the AAA
will transmit the list, and curricula vitae, to the Members. Each Member will
have the right to strike one (1) potential arbitrator from the list provided by
the AAA by so advising the AAA and the Members within fifteen (15) days of
receipt of such list. Each Member will then rank, in order of preference, the
remaining potential arbitrators, and will provide its rankings to the AAA, not
later than thirty (30) days after receipt of such list. The AAA will compose the
arbitral panel by averaging the Members’ rankings, and selecting the three
(3) highest ranking, non-struck arbitrators, except that if none of three
(3) highest ranking, non-struck arbitrators is a retired state or federal court
judge, then the AAA will compose the arbitral panel by selecting the two
(2) highest ranking, non-struck arbitrators, and the highest ranking, non-struck
retired state or federal court judge. If any Member does not provide the AAA
with its list of struck and/or ranked arbitrators within the indicated times,
then the AAA will compose the arbitral panel without regard to such Member’s
strike and/or ranking. The arbitrators shall be and remain at all times
impartial and independent of the Members. No arbitrator shall be an employee or
past employee of any Member or any of its Affiliates.

(c) Procedures. The arbitrators will set a time for the hearing of the Dispute
which will commence no later than ninety (90) days after the date of the
appointment. The hearing will be completed no more than fifteen (15) days after
commencement (unless in the judgment of the arbitrators the matter is unusually
complex and sophisticated and thereby requires a longer time, in which event the
hearing will be completed no more than thirty (30) days after commencement). The
place of any arbitration hearings will be St. Louis, Missouri, unless otherwise
agreed by the Members in writing. The arbitration will be conducted in English.

 

79



--------------------------------------------------------------------------------

(d) Final Award. The final award of the arbitrators will be rendered in writing
in English, will state the basis for the award, and will be given to the parties
not later than sixty (60) days after the last hearing date, unless otherwise
agreed by the Members in writing. The decision of the arbitrators will be final
and binding on the parties. Arbitration awards will bear interest from the date
of the award (unless the award otherwise provides) at an interest rate per annum
equal to the Interest Rate, determined as of the date of the arbitration award.

(e) Discovery. In addition to the right to request documents and information set
forth in Rule R-21 of the AAA Commercial Arbitration Rules, any Member involved
in an arbitration may notice the depositions of any retained testifying experts,
and may further notice a total of no more than (i) three (3) depositions of
officers, employees or agents of other Member(s), and (ii) four (4) depositions
of witnesses and other third parties. Each such deposition shall be limited to
seven (7) hours. In addition to the Members’ Confidentiality Obligations, the
arbitrators will adopt procedures to protect the proprietary rights of the
Members and to maintain the confidential treatment of the arbitration
proceedings (except as may be required by Law). The arbitrators will have the
power to issue subpoenas to compel the production of documents and testimony
relevant to the Dispute.

(f) Authority. The arbitrators will have full power and authority to determine
issues of arbitrability and to adjudicate disputes relating to the LLC
Agreement, provided that the arbitrators will not have (i) any authority in
excess of the authority a court having jurisdiction over the Members and the
Dispute would have absent these arbitration provisions, (ii) any right or power
to award punitive, exemplary or treble damages or (iii) any right or power to
grant injunctive relief, specific performance or other equitable remedy. It is
the intention of the Members that, in rendering a decision the arbitrators give
effect to the applicable provisions of this LLC Agreement and other Operative
Agreements and follow Law.

(g) Costs. Arbitration costs will be borne equally by each Member involved in
the Dispute, and each Member will be responsible for its own attorney’s fees and
other costs and expenses, including the costs of witnesses selected by such
Member, except as

 

80



--------------------------------------------------------------------------------

otherwise provided in this Section 14.4(g). The arbitral panel shall determine
whether (and the extent to which) each Member is a prevailing Member, or a
non-prevailing Member, in the arbitration proceeding. To the extent that any
Member (or Members) is (or are) determined by the arbitrators to be the
non-prevailing Member (or Members) in any arbitration proceeding, such Member
(or Members) shall reimburse the prevailing Member (or Members) for arbitration
costs and all reasonable attorneys fees, costs and expenses (including witness
fees) and the cost incurred by the prevailing Member (or Members) in the
arbitration proceeding.

(h) Law Governing Arbitration. The laws of the State of Delaware shall govern
the agreement to arbitrate set forth in this Section 14.4, and the entering of
judgment confirming, vacating or modifying any arbitration award (except that
any proceeding in United States District Court to confirm, vacate or modify any
arbitration award shall be governed by the United States Arbitration Act, 9
U.S.C. §§ 1-14, as amended from time to time). Judgment in any award rendered by
an arbitrator or court may be entered in any court of competent jurisdiction.

Section 14.5 Limited Court Actions.

Notwithstanding anything herein to the contrary, a Member will have the right to
initiate litigation to (a) toll any statute of limitations; (b) seek specific
performance, injunctive relief or other equitable remedy; (c) to compel
arbitration in accordance with this LLC Agreement; or (d) to obtain judgment on
any arbitration award. The institution of any litigation in accordance with this
Section does not excuse the Member’s obligation to participate in good faith in
the other dispute resolution procedures set forth in this Article XIV.

ANY LITIGATION PERMITTED HEREUNDER MUST BE BROUGHT ONLY IN THE COURTS OF THE
UNITED STATES OF AMERICA FOR THE DISTRICT OF DELAWARE OR IN THE STATE COURTS OF
DELAWARE, AND EACH OF THE MEMBERS HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF
ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS. EACH MEMBER HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
WITHOUT

 

81



--------------------------------------------------------------------------------

LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUCH LITIGATION, BASED
ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO
THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION. EACH MEMBER
HEREBY IRREVOCABLY WAIVES ITS RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY
LITIGATION PERMITTED HEREUNDER.

Section 14.6 Remedies.

(a) Limitation on Remedies. The procedures specified in this Article will be the
sole and exclusive procedures for the resolution of Disputes. Notwithstanding
anything to the contrary in this LLC Agreement or any other Operative Agreement:
(i) IN NO EVENT WILL A MEMBER BE LIABLE FOR ANY LOST PROFITS, EXEMPLARY DAMAGES
OR CONSEQUENTIAL DAMAGES OF ANY NATURE ARISING OUT OF OR IN CONNECTION WITH
(X) THIS LLC AGREEMENT OR (Y) THE TRANSACTIONS CONTEMPLATED HEREBY (EXCEPT TO
THE EXTENT THAT CLAIMS FOR LOST PROFITS, EXEMPLARY DAMAGES OR CONSEQUENTIAL
DAMAGES ARE EXPRESSLY RECOVERABLE UNDER THE TERMS OF ANY OPERATIVE AGREEMENT),
REGARDLESS OF WHETHER A CLAIM IS BASED ON CONTRACT, NEGLIGENCE, GROSS
NEGLIGENCE, STRICT LIABILITY OR ANY TORT OR OTHER THEORY OF LIABILITY; and
(ii) no arbitrator or court shall have the authority to terminate this LLC
Agreement.

(b) Offset. Awards (including any interest provided thereon) rendered by an
arbitrator or court may be offset by the party entitled to such award against
any payment obligation owed by such party under this LLC Agreement or the other
Operative Agreements to the party against whom such award was rendered.

Section 14.7 Certain Fair Market Value Determinations.

(a) Whenever in this Agreement the Fair Market Value of the Membership Interest
of a Member (or Members) is to be determined, the procedures specified in this
Section 14.7 shall apply.

 

82



--------------------------------------------------------------------------------

(b) The Member requesting determination of the Fair Market Value of the
Membership Interests shall give written notice to that effect to the other
Members and simultaneously therewith to the AAA, requesting such organization to
present the Members with a written list of, and curricula vitae for, ten
(10) potential Qualified Valuation Experts. As promptly as possible, the AAA
will transmit the list, and curricula vitae, to the Members. Each Member will
have the right to strike one (1) potential Qualified Valuation Expert from the
list provided by the AAA by so advising the AAA and the Members within fifteen
(15) days of receipt of such list. Each Member will then rank, in order of
preference, the remaining potential Qualified Valuation Experts, and will
provide its rankings to the AAA, not later than thirty (30) days after receipt
of such list. The AAA will compose the panel of Qualified Valuation Experts by
averaging the Members’ rankings, and selecting the three (3) highest ranking,
non-struck Qualified Valuation Experts. If any Member does not provide the AAA
with its list of struck and/or ranked Qualified Valuation Experts within the
indicated times, then the AAA will compose the arbitral panel without regard to
such Member’s strike and/or ranking. The Qualified Valuation Experts shall be
and remain at all times impartial and independent of the Members. No Qualified
Valuation Expert shall be an employee or past employee of any Member or any of
its Affiliates.

(c) Within 30 days after their appointment, the Qualified Valuation Experts so
chosen shall hold a hearing in St. Louis, Missouri, at which each Member may
submit evidence, be heard and cross examine witnesses. Each Member shall be
given at least ten (10) days’ advance notice of the hearing. The Members and the
Qualified Valuation Experts so chosen will meet in St. Louis, Missouri, on the
thirtieth (30th) day following the hearing (or if such thirtieth day is not a
business day, then on the first business day thereafter), at 11:00 a.m., and the
Qualified Valuation Experts shall simultaneously deliver their determination of
the Fair Market Value of the Membership Interest(s) in question.

(d) If the determinations of at least two of the Qualified Valuation Experts
shall be identical in amount, said amount shall be the Fair Market Value of the
Membership Interest(s) in question. If the determination of at least two of the
Qualified Valuation Experts are not identical in amount, the Fair Market Value
of the Membership

 

83



--------------------------------------------------------------------------------

Interest(s) in question shall be determined as follows: (i) if neither the
highest nor the lowest determination differs from the middle determination by
more than 10% of such middle determination, then the Fair Market Value of the
Membership Interest(s) in question shall be the average of all three
determinations, and (ii) if clause (i) does not apply, then the Fair Market
Value of the Membership Interest(s) in question shall be the average of the
middle determination and the determination closest in amount to said middle
determination.

(e) Any determination of Fair Market Value performed pursuant to this
Section 14.7 shall be performed with the assumption that (i) no representations
or warranties will be provided as to the Company or the Company’s operations or
prospects, and (ii) the Membership Interests will be transferred free and clear
of all liens and encumbrances.

(f) Each Member involved in the proceeding to determine the Fair Market Value of
the Membership Interest(s) shall share equally in the fees of the Qualified
Valuation Experts and all other common costs and expenses associated with the
conduct of the proceeding, except that if a determination of the Fair Market
Value of a defaulting Member’s Membership Interest is made pursuant to
Section 12.12 following the default of a Member, the defaulting Member shall
bear all such expenses, whether or not the non-defaulting Members elect to
proceed with the purchase of the defaulting Member’s Membership Interest.

Section 14.8 Survival.

The terms and conditions of this Article XIV will continue to apply
notwithstanding that a party may no longer be a Member of the Company.

Article XV.

MISCELLANEOUS

Section 15.1 Further Assurances.

At any time and from time to time after the date of this LLC Agreement, each
Member will, upon the reasonable request of another Member, perform, execute,
acknowledge, deliver, file or record all such further acts, deeds, assignments,
instruments,

 

84



--------------------------------------------------------------------------------

certificates, transfers, conveyances, powers of attorney, assurances or other
documents as may be reasonably required to effect or evidence the transactions
contemplated in this LLC Agreement or to comply with any Laws.

Section 15.2 Notices.

All notices and consents (collectively, “Notices”) provided for in this LLC
Agreement or by Law must be in writing and given by delivery (including personal
delivery, delivery by courier, overnight delivery service, or delivery by U.S.
certified mail, return receipt requested). Notices are effective on receipt.
Notices must be addressed as follows:

 

if to Company:   Louisiana Sugar Refining, LLC   Attention: General Manager  
1230 Fifth Avenue   Gramercy, LA 70052 if to SUGAR:   Sugar Growers and
Refiners, Inc.   General Manager   445 E. Mills Avenue, Suite A-101   Breaux
Bridge, LA 70517 with a copy to:   Randon W. Wilson   Jones Waldo Holbrook &
McDonough   170 South Main Street, #1500   Salt Lake City, Utah 84101 with a
copy to:   P. Ragan Richard   Phelps Dunbar LLP   400 Convention Street, Suite
1100   Baton Rouge, Louisiana 70802 if to Cargill:   Cargill, Incorporated  
15407 McGinty Road West   Wayzata, MN 55391-2399   Attention: Sugar Product Line
Manager

 

85



--------------------------------------------------------------------------------

with a copy to:   Cargill, Incorporated   Law Department / 24   15407 McGinty
Road West   Wayzata, MN 55391-2399   Attention: Cargill Corn Milling Lawyer if
to Imperial-Savannah:   Imperial-Savannah LP  

c/o Imperial Sugar Company

8016 Highway 90-A

  Sugar Land, Texas 77478   Attention: Chief Executive Officer with a copy to:  
Imperial Sugar Company  

8016 Highway 90-A

Sugar Land, Texas 77478

  Attention: General Counsel and to:   Baker Botts L.L.P.  

910 Louisiana

Houston, Texas 77002

  Attention: Tim Taylor

or to such other address as the Company, SUGAR, Cargill, or Imperial-Savannah
may, from time to time, designate by notice duly given in accordance with the
provisions of this Section 15.2. A copy of any Notice given by a Member to
another Member must also be delivered to the Company.

Section 15.3 Reproductions.

For purposes of this LLC Agreement, any copy, facsimile telecommunication or
other reliable reproduction of a writing, transmission or signature may be
substituted or used in lieu of the original writing, transmission or signature
for any and all purposes for which the original writing, transmission or
signature could be used; provided that such copy, facsimile telecommunication or
other reproduction will be a complete reproduction of the entire original
writing, transmission or signature, as the case may be.

 

86



--------------------------------------------------------------------------------

Section 15.4 Governing Law.

This LLC Agreement, and the application and interpretation hereof, will be
governed exclusively by and construed in accordance with its terms and by the
internal laws of the State of Delaware, and specifically the Act, without
reference to any conflict of law or choice of law principles that the State of
Delaware might apply.

Section 15.5 Waiver of Action for Partition.

Each Member hereby irrevocably waives any right that it may have to maintain any
action for partition with respect to the Property of the Company.

Section 15.6 Entire Agreement.

This LLC Agreement and the other Operative Agreements constitute the entire
agreement of the Members relating to the subject matter hereof and supersede all
prior contracts or agreements, whether oral or written, relating to such subject
matter including, without limitation, the Memorandum of Understanding between
Cargill and SUGAR dated as of October 15, 2005, as amended by the Amendment
thereto dated September 20, 2006. There are no representations, warranties,
agreements, arrangements or understandings, oral or written, between or among
the Members relating to the subject matter of the Operative Agreements that are
not fully expressed in the Operative Agreements. Each of the Exhibits and
Schedules referred to in this LLC Agreement and attached hereto, and all
amendments thereto, are incorporated herein and made a part hereof.

Section 15.7 Amendment.

Neither this LLC Agreement nor any of the terms hereof may be terminated,
amended, supplemented or modified, except by an instrument in writing signed by
all of the Members.

Section 15.8 Waivers.

The failure or delay of a Member to exercise any of its rights under this LLC
Agreement may not be construed as a waiver thereof. The acceptance by one Member
of the defective performance of another Member or a waiver of the non
performance of another Member may not be construed as a waiver of the rights of
the Member with

 

87



--------------------------------------------------------------------------------

respect to any subsequent defective performance or nonperformance by the other
Member; and no single or partial exercise of any rights by a Member will
preclude any other or further exercise of those rights or the exercise of any
other rights hereunder by that Member or any other Member. No waiver or release
of any of the terms, conditions, covenants or provisions of this LLC Agreement
will be valid or effective unless the same is in writing duly executed by the
Member to be bound thereby.

Section 15.9 Limitation on Rights of Others.

Nothing in this LLC Agreement, whether express or implied, may be construed to
give any Entity (other than the Company, the Members and their permitted
successors and assigns in their capacity as Members) any legal or equitable
right, benefit, remedy or claim under or in respect of this LLC Agreement or any
covenants, conditions or provisions contained herein, whether as a direct,
indirect, intended or incidental third-party beneficiary or otherwise. Without
limiting the generality of the foregoing, none of the provisions of this LLC
Agreement are for the benefit of, or enforceable by, any creditors or employees
of the Company or a Member; and no creditor or employee of the Company or a
Member will have any rights to compel any actions or payments under this LLC
Agreement or any agreement between the Company and any Member with respect to
any Capital Contribution or otherwise.

Section 15.10 Successors and Assigns.

The terms, conditions, and obligations contained in this LLC Agreement will be
binding upon and inure to the benefit of the parties hereto and, to the extent
permitted by Article XII of this LLC Agreement, their respective successors and
assigns.

Section 15.11 Public Announcements.

Except as may be required by Law or applicable rules or regulations of a
national securities exchange, no Member may make any public announcement or
filing with respect to the transactions contemplated herein without the prior
written consent of the other Members (which consent will not be unreasonable
delayed or withheld). The announcing or filing party must review any public
announcements or filings required by Law or applicable rules or regulations of a
national securities exchange with the other parties prior to public announcement
or filing.

 

88



--------------------------------------------------------------------------------

Section 15.12 Counterparts.

This LLC Agreement may be executed in any number of counterparts with the same
effect as if all signatory parties had signed the same document. All
counterparts will be construed together and will constitute one and the same
instrument.

Section 15.13 Severability.

If any provision contained in this LLC Agreement is held to be invalid, illegal
or unenforceable in any respect, it is the intent and agreement of the parties
that this LLC Agreement will be amended by reforming any such provision to the
extent necessary to render it valid, legal and enforceable while preserving its
intent and, in any event, any such invalidity, illegality or unenforceability
will only apply in the specific jurisdiction where the determination is made,
and the validity, legality and enforceability of the remaining provisions
contained herein will not in any way be affected or impaired thereby, except
that this LLC Agreement may not be reformed in any way that will deny to any
party the essential benefits of this LLC Agreement.

Section 15.14 Expenses.

Except as otherwise specifically provided in this LLC Agreement, each Member
will bear its own fees, costs and expenses in connection with the transactions
contemplated herein, and shall evenly split those fees, costs and expenses as
mutually agreed.

Section 15.15 Confidentiality.

The parties hereto will be bound by the terms of the Master Confidentiality
Agreement with respect to Confidential Information provided or otherwise
obtained under or in connection with this LLC Agreement.

Section 15.16 Execution by the Company and the Members.

By executing this Agreement, the Company and each Member acknowledges and agrees
to abide by the terms of this Agreement.

 

89



--------------------------------------------------------------------------------

Section 15.17 Imperial Guaranty.

The obligations of Imperial-Savannah under this Agreement have been guaranteed
by Imperial Sugar Company, a Texas corporation, pursuant to that certain
Guaranty dated as of the date of this Agreement.

[Signature pages follow.]

 

90



--------------------------------------------------------------------------------

SIGNATURE PAGE

FOR

THIRD AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

IN WITNESS WHEREOF, each of the undersigned has caused this LLC Agreement to be
duly executed and delivered in its name and on its behalf, all as of the day and
year first above written.

 

SUGAR GROWERS AND REFINERS, INC. By:  

/s/ Lonnie Champagne

Lonnie Champagne General Manager



--------------------------------------------------------------------------------

SIGNATURE PAGE

FOR

THIRD AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

 

CARGILL, INCORPORATED By:  

/s/ Alan D. Willits

Alan D. Willits President, Cargill Corn Milling North America



--------------------------------------------------------------------------------

SIGNATURE PAGE

FOR

THIRD AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

 

IMPERIAL-SAVANNAH LP By:   Savannah Molasses and Specialties   Company, its
general partner   By:  

/s/ H.P. Mechler

    H.P. Mechler     Vice President



--------------------------------------------------------------------------------

SIGNATURE PAGE

FOR

THIRD AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

 

LOUISIANA SUGAR REFINING, LLC By:  

/s/ Lonnie Champagne

Lonnie Champagne Duly Authorized Signatory By:  

/s/ Jeffrey A. Cotter

Jeffrey A. Cotter Duly Authorized Signatory By:  

/s/ H.P. Mechler

H.P. Mechler Duly Authorized Signatory



--------------------------------------------------------------------------------

EXHIBIT A

OPERATIVE AGREEMENTS GLOSSARY

Each agreement defined in Exhibit A means that Agreement as amended,
supplemented and modified, from time to time.

“AAA” has the meaning set forth in Section 14.4(a).

“Act” has the meaning set forth in the first Recital.

“Additional Capital Contribution Date” has the meaning set forth in
Section 4.2(b).

“Additional Capital Contributions” has the meaning set forth in Section 4.2(b).

“Additional Required Capital Contribution Amount” has the meaning set forth in
Section 4.2(b).

“Adjusted Deficit Capital Account” means with respect to each Member, the
deficit balance, if any, in that Member’s Capital Account as of the end of the
Company’s Fiscal Year, after giving effect to the following adjustments:

(a) Credit to that Capital Account of any amount which that Member is obligated
to restore under Treas. Reg. §1.704-1(b)(2)(ii)(c), as well as any addition
thereto pursuant to the penultimate sentences of Treasury Regulations
§§1.704-2(g)(1) and (i)(5); and

(b) Debit to such Capital Account of the items described in Treasury Regulations
§§1.704-1(b)(2)(ii)(d)(4), (5) and (6).

This definition of Adjusted Deficit Capital Account is intended to comply with
Treasury Regulations §1.704-1(b)(2)(ii)(d), and is to be interpreted
consistently with that regulation.

“Adjustment Determination Date” has the meaning set forth in Section 3.3(c)(i).

“Affected Member” has the meaning set forth in Section 12.1(c).

 

A-1



--------------------------------------------------------------------------------

“Affiliate” means with respect to any Entity, any other Entity that directly or
indirectly controls, is controlled by, or is under common control with that
Entity. For the purposes of this LLC Agreement, “control” means (a) the direct
or indirect ownership of more than fifty percent (50%) of the total voting power
of all voting securities or other evidences of ownership interest of the Entity,
or (b) the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of an Entity. For greater clarity
it is understood and agreed, that for so long as each of Imperial-Savannah,
Cargill and SUGAR retain a 1/3 or lesser Membership Interest in the Company, the
Company is not an Affiliate of Imperial-Savannah, Cargill or SUGAR. A Member
shall not be deemed to control an Entity in which the Member has equal voting
control with the other Members.

“Agreeing Members” has the meaning set forth in Section 3.3(c)(i).

“Agreement” or “LLC Agreement” has the meaning set forth in the Preamble.

“Agreement to Contribute Capital” means that certain Agreement to Contribute
Capital executed by Cargill, SUGAR, Imperial-Savannah and the Company in favor
of the Agent (as defined in the Credit Agreement), dated as of the Closing Date.

“Annual Business Plan and Budget” has the meaning set forth in Section 11.1.

“Authority” shall mean any government or governmental regulatory body thereof,
or political subdivision thereof, whether federal (or commonwealth, territory or
possession thereof), state, local or foreign, or any agency, department or
instrumentality thereof, or any court or arbitrator (public or private),
including the Louisiana Department of Environmental Quality and any successor
agency or agencies thereto.

“Bankruptcy” means any of the events set forth in Section 18-304 of the Act,
including the passage of any time periods referred to therein. It means, with
respect to any Entity, (a) the filing of any petition or answer by such Entity
seeking to adjudicate itself as bankrupt or insolvent, or seeking for itself any
liquidation, winding-up, reorganization, arrangement, adjustment, protection,
relief, or composition of such Entity or its debts under any Laws relating to
bankruptcy, insolvency or reorganization or relief of debtors or seeking,
consenting to, or acquiescing in the entry of an order for relief

 

A-2



--------------------------------------------------------------------------------

where a receiver, trustee, custodian or other similar official is appointed for
such Entity or for any substantial part of its property, (b) the entering of an
order for relief or approving a petition of relief for reorganization or any
other petition seeking any reorganization, arrangement, composition,
readjustment, liquidation, winding up, dissolution, or other similar relief
under any present or future bankruptcy, insolvency or similar statute, Law or
regulation, (c) the filing of any such petition against any such Entity which
petition will not be dismissed within sixty (60) days, or (d) without the
consent or acquiescence of such Entity, the entering of an order appointing a
trustee, custodian, receiver, liquidator or other similar representative of such
Entity or of all or any substantial part of the Property of such Entity which
order will not be dismissed within sixty (60) days.

“Base Amount” has the meaning set forth in Section 4.2(c).

“Bulk Sugar Supply Agreement” means the Bulk Sugar Supply Agreement of even date
herewith between the Company and Imperial-Savannah, as the same may be amended
from time to time.

“Business Purpose” means the (a) construction, equipping, and operation of the
Facility, which Facility shall process raw cane sugar purchased from SUGAR and
other Entities and produce (i) refined sugar products and liquid sucrose and
(ii) co-products; and (b) any other lawful activities agreed to by the Members
in accordance with Section 3.2.

“Capital Account” means, with respect to any Member, the Capital Account
maintained for such Member in accordance with Section 4.3.

“Capital Contributions” means, with respect to any Member, the amount of money
and the initial Gross Asset Value of any property (other than money) contributed
to, and accepted by, the Company with respect to the interest in the Company
held by such Member. The principal amount of a promissory note which is not
readily traded on an established securities market and which is contributed to
the Company by the maker of the note (or an Entity related to the maker of the
note within the meaning of Treasury Regulations §1.704-1(b)(2)(ii)(c)) will not
be included in the Capital Account of any Member until the Company makes a
taxable disposition of the note or until (and to the extent) principal payments
are made on the note, all in accordance with Treasury Regulations
§1.704-1(b)(2)(iv)(d)(2).

 

A-3



--------------------------------------------------------------------------------

“Cargill” has the meaning set forth in the Preamble.

“Cargill Default” means a “Cargill Event of Default” under the Marketing
Agreement.

“Cargill Prohibited Party” means each Entity that is a Designated Entity
designated from time to time by Cargill pursuant to Section 12.1(d), and
Affiliates of such Entities.

“Cash Call” has the meaning set forth in Section 4.2(b).

“Cash Call Report” has the meaning set forth in Section 4.2(c).

“Cause” has the meaning set forth in Section 6.3(b).

“Certificate of Formation” means the Certificate of Formation of the Company as
filed with the Secretary of State of Delaware.

“Chairperson” has the meaning set forth in Section 6.2(b).

“Closing Date” has the meaning set forth in the Credit Agreement.

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time, or corresponding provisions of subsequent superseding U.S. federal
revenue laws. A reference to a section of the Code will be deemed to include any
mandatory or successor provisions thereof.

“Colonial Facility” means the existing sugar refining facility operated by
Imperial-Savannah in Gramercy, Louisiana, as more fully described in the Member
Contribution Agreement.

“Company” has the meaning set forth in the first Recital.

“Company Minimum Gain” has the meaning set forth for the term “partnership
minimum gain” in Treasury Regulations §§1.704-2(b)(2) and 1.704-2(d).

“Confidential Information” has the meaning set forth in the Master
Confidentiality Agreement.

 

A-4



--------------------------------------------------------------------------------

“Confidentiality Obligations” means all of the obligations of confidentiality,
non-use and non-disclosure binding the Company or Members, or both, including,
without limitation, those set forth in the Operative Agreements, including the
Master Confidentiality Agreement.

“Consulting Services Agreement (Cargill)” means the Consulting Services
Agreement of even date herewith between Cargill and the Company.

“Consulting Services Agreement (Imperial-Savannah)” means the Consulting
Services Agreement of even date herewith between Imperial-Savannah and the
Company.

“Contributing Member” has the meaning set forth in Section 4.2(d).

“Control” of a Member means:

(a) For SUGAR, ownership of 50% or more of SUGAR’s Class A membership interests.

(b) For Cargill:

 

  (i) beneficial ownership of fifty percent (50%) or more of the voting
securities or other evidences of ownership, of Cargill; or

 

  (ii) directly or indirectly, through voting securities, or other evidences of
ownership, contract or other means, the power, in fact,

 

  (A) to elect a majority of the Board of Directors of Cargill or

 

  (B) to direct the policies of or manage or govern the business or operations
of Cargill.

(c) For Imperial-Parent:

 

  (i) beneficial ownership of fifty percent (50%) or more of the voting
securities or other evidences of ownership, of Imperial- Parent; or

 

A-5



--------------------------------------------------------------------------------

  (ii) directly or indirectly, through voting securities, or other evidences of
ownership, contract or other means, the power, in fact,

 

  (A) to elect a majority of the Board of Directors of Imperial-Parent or

 

  (B) to direct the policies of or manage or govern the business or operations
of Imperial-Parent.

“Controlled Member” has the meaning set forth in Section 12.1(c).

“Credit Agreement” means that certain Credit Agreement dated as of the date of
this Agreement by and among the Company, the lenders party thereto, Natixis,
acting through its New York Branch, as agent for the lenders and as initial bond
letter of credit issuer, Union Bank N.A., as documentation agent and ING
Capital, LLC, as sole lead arranger, sole bookrunner and syndication agent.

“Credit Exposure” means the amount by which

(a) the aggregate financial exposure to Cargill under or with respect to any
guaranty, credit support, letter of credit or other credit enhancement facility,
obligation, liability, advance, security, participation, or other arrangement
entered into, given or made by Cargill with respect to Gulf Zone Opportunity
Bonds,

exceeds

(b) the aggregate amount of all cash (or the fair market value of other
investments acceptable to Cargill) pledged by the Company (under agreements
acceptable to Cargill), to the extent that such cash or other investments reduce
or offset the financial exposure to Cargill under any such guaranty, credit
support, letter of credit or other credit enhancement facility, obligation,
liability, advance, security, participation, or other arrangement.

“Credit Facility” means, collectively, the Bond Letter of Credit Facility, Term
Loan, and Working Capital Facility established under the Credit Agreement.

 

A-6



--------------------------------------------------------------------------------

“Damages” means collectively the following: actual losses, liabilities, damages,
claims, demands, judgments, interest, fines, penalties, costs, settlements or
settlement amounts and expenses (including, without limitation, all reasonable
attorney, consultant, contractor, accountant or similar fees) plus the costs of
enforcing any indemnity provided for in this LLC Agreement. Notwithstanding the
foregoing, the term “Damages” will not include exemplary or consequential
damages (except for any such damages payable to a third party by the Company or
a Member).

“Deadlock” means a Substantial Disagreement that has not been resolved in
accordance with the procedures set forth in Section 14.1 and Section 14.2.

“Deficit Amount” has the meaning set forth in Section 4.2(c).

“Deficit Option Period” has the meaning set forth in Section 4.2(c).

“Depreciation” means, for each Fiscal Year, an amount equal to the depreciation,
amortization, or other cost recovery deduction allowable for federal income tax
purposes with respect to an asset for such Fiscal Year, except that if the Gross
Asset Value of an asset differs from its adjusted basis for federal income tax
purposes at the beginning of such Fiscal Year, then Depreciation will be an
amount which bears the same ratio to such beginning Gross Asset Value as the
federal income tax depreciation, amortization, or other cost recovery deduction
for such Fiscal Year bears to such beginning adjusted tax basis; provided,
however, that, if the adjusted basis for federal income tax purposes of an asset
at the beginning of such Fiscal Year is zero, then Depreciation will be
determined with reference to such beginning Gross Asset Value using any
reasonable method selected by the Governance Board.

“Designated Entity” has the meaning set forth in Section 12.1(d).

“Development Period Advance” has the meaning set forth in Section 4.2(d).

“Development Period Capital Notice” has the meaning set forth in Section 4.2(d).

“Development Period Capital Requirement” has the meaning set forth in
Section 4.2(d).

“Development Period Loan” has the meaning set forth in Section 4.2(d).

 

A-7



--------------------------------------------------------------------------------

“Development Period Loan Interest Rate” means the lesser of (a) a variable rate
of interest equal to the applicable LIBOR Rate from time to time plus ten
percentage points (10%), and (b) the highest rate permitted by the laws of the
State of Delaware.

“Development Period Shortfall” has the meaning set forth in Section 4.2(d).

“Dispute” has the meaning set forth in Section 14.1.

“Dispute Resolution Officers” has the meaning set forth in Section 14.1.

“Dissolution Event” has the meaning set forth in Section 13.3.

“Distributable Cash” means all cash, revenues, and funds on hand, as of any
given time, by the Company, including Capital Contributions, less the sum of the
following to the extent paid or set aside by the Company:

(a) All cash expenditures incurred incident to the normal operation of the
Company’s business; and

(b) Such Reserves as the Governance Board deems reasonably necessary to the
proper operation of the business of the Company.

“Election to Participate” has the meaning set forth in Section 12.1(c).

“Entity” means any individual or person; or general partnership, limited
partnership, limited liability company, corporation, joint venture, trust,
business trust, cooperative, association, foreign trust or foreign business
organization; government or governmental organization, and the heirs, executors,
administrators, legal representatives, successors, and assigns of the Entity
when the context so permits.

“Environmental Agreement” means that certain Environmental Agreement among
Imperial-Savannah, the Company, Cargill and SUGAR of even date herewith.

“Environmental Work” means the Site Investigation and Required Remediation (as
each such term is defined in the Environmental Agreement) to be performed by
Imperial-Savannah pursuant to the Environmental Agreement.

“Escrow Account” has the meaning set forth in Section 4.2(b).

 

A-8



--------------------------------------------------------------------------------

“Facility” means the one million short ton per year commercial sugar cane
refining facility at Gramercy, Louisiana, which Facility will be constructed,
equipped, and operated by the Company.

“Fair Market Value” means, as to any membership interests or other assets or
property, the price at which a willing seller would sell and a willing buyer
would buy such membership interests, assets or property having full knowledge of
the facts, in an arm’s-length transaction without time constraints, and without
being under any compulsion to buy or sell.

“Final Completion Date” has the meaning set forth in the Credit Agreement.

“Finally Delivered” means, as to any document or other item, that such document
or item has been duly executed and delivered to the intended recipient, such
execution and delivery has not been conditioned, rescinded, or avoided, and no
action or proceeding is pending which, if successful, would have the effect of
conditioning, rescinding or avoiding such document or item.

“First Closing Date” has the meaning set forth in the Member Contribution
Agreement.

“Fiscal Year” means the taxable year of the Company, which will, unless
otherwise required by the Code, be a twelve-month period ending September 30.

“Food Safety Policies” has the meaning set forth in Section 4.2(e).

“Full Share Amount” has the meaning set forth in Section 4.2(b).

“GAAP” means generally accepted accounting principles, as in effect from time to
time, set forth in the opinions and pronouncements of the Accounting Principles
Board of the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board, or in such other
statements by such other Entity as may be approved by a significant segment of
the accounting profession in the United States, all as applied on a consistent
basis during the period involved.

“Governance Board” means the governance board described in Article VI.

 

A-9



--------------------------------------------------------------------------------

“Gross Asset Value” means, with respect to any asset, the adjusted basis of such
asset for Federal income tax purposes, except as follows:

(a) The initial Gross Asset Value of any asset contributed by a Member to the
Company will be the Fair Market Value of such asset at the time it is accepted
by the Company, unreduced by any liability secured by such asset, as determined
by the contributing Member and the Governance Board;

(b) The Gross Asset Values of all Company assets will be adjusted to equal their
respective Fair Market Values, unreduced by any liabilities secured by such
assets, as determined by the Governance Board, as of the time of the following
events: (i) the acquisition of an additional interest in the Company by any new
or existing Member in exchange for more than a de minimis Capital Contribution;
(ii) the distribution by the Company to a Member of more than a de minimis
amount of Property as consideration for an interest in the Company; and
(iii) the liquidation of the Company within the meaning of Treasury Regulations
§1.704-1(b)(2)(ii)(g); provided, however, that adjustments pursuant to clauses
(i) and (ii) above will be made only if the Governance Board reasonably
determines that such adjustments are necessary or appropriate to reflect the
relative economic interests of the Members in the Company;

(c) The Gross Asset Value of any Company asset distributed to any Member will be
adjusted to equal the Fair Market Value of such asset, unreduced by any
liability secured by such asset, on the date of distribution as determined by
the distributee and the Governance Board; and

(d) The Gross Asset Values of Company assets will be increased (or decreased) to
reflect any adjustments to the adjusted basis of such assets pursuant to Code
§734(b) or Code §743(b), but only to the extent that such adjustments are taken
into account in determining Capital Accounts pursuant to Treasury Regulations
§1.704-1(b)(2)(iv)(m) and paragraph (f) of the definition of “Net Profits” and
“Net Losses” and Section 10.2(e) of this LLC Agreement; provided, however, that
Gross Asset Values will not be adjusted pursuant to this paragraph (d) to the
extent the Governance Board determines that an adjustment pursuant to

 

A-10



--------------------------------------------------------------------------------

paragraph (b) of this definition is necessary or appropriate in connection with
a transaction that would otherwise result in an adjustment pursuant to this
paragraph (d).

If the Gross Asset Value of an asset has been determined or adjusted pursuant to
paragraphs (a), (b), or (d) of this definition, then such Gross Asset Value
thereafter will be adjusted by the Depreciation taken into account with respect
to such asset for purposes of computing Net Profits and Net Losses.

“Gulf Opportunity Zone Bonds” means the $100,000,000 Parish of St. James, State
of Louisiana Revenue Bonds (Louisiana Sugar Refining, LLC Project) Series 2009.

“Hot Water Canal Servitude Agreement” means that certain Hot Water Canal
Servitude Agreement of even date herewith between Imperial-Savannah and the
Company.

“Imperial Parent” means Imperial Sugar Company, a Texas corporation.

“Imperial-Savannah” has the meaning set forth in the Preamble.

“Imperial-Savannah Default” means a material “Imperial Event of Default” under
the Bulk Sugar Supply Agreement.

“Imperial-Savannah Prohibited Party” means each Entity that is a Designated
Entity designated from time to time by Imperial-Savannah pursuant to
Section 12.1(d), and Affiliates of such Entities.

“Indemnified Party” shall have the meaning set forth in Section 9.5.

“Indemnifying Party” shall have the meaning set forth in Section 9.5.

“Initial Capital Contributions” means a Member’s initial contribution to the
capital of the Company to be made by each Member on the First Closing Date
pursuant to the Member Contribution Agreement.

“Initiating Member” has the meaning set forth in Section 4.2(e).

“Interest Rate” means the lesser of (a) a variable rate of interest equal to the
applicable LIBOR Rate from time to time plus six percentage points (6%), and
(b) the highest rate permitted by the laws of the State of Delaware.

 

A-11



--------------------------------------------------------------------------------

“Judgments” shall mean any and all judgments, orders, writs, directives,
rulings, decisions, injunctions, decrees, settlement agreements or awards of any
Authority.

“Land and Facilities Lease Agreement” means the agreement by that name to be
executed between Imperial-Savannah and the Company, pursuant to the Member
Contribution Agreement.

“Law” means any applicable foreign or US federal, state or local law (including
common law), rule, regulation, code, ordinance, treaty or order of any
governmental agency. The term “Law” will include each of the foregoing (and each
provision thereof) as in effect at each, every and any of the times in question,
including any amendments, replacements, supplements, extensions, codifications,
consolidations, restatements, revisions or reenactments thereto or thereof, and
whether or not in effect at the date of this LLC Agreement.

“LIBOR Rate” means the rate determined by the party to which the funds are owed
to be six-month LIBOR, the six-month LIBO Rate or the six-month Eurodollar rate,
as selected by such party. Such rate will be determined by such party by
reference to the “Money Rates” column of The Wall Street Journal or in such
other manner as such party may in its sole discretion determine.

“Lien” means, with respect to any property, any mortgage, lien, pledge, charge,
conditional sales agreement, title retention agreement, lease, security
interest, easement, right-of-way, title defect, restriction or other encumbrance
of any kind or with respect to that property.

“Litigation” shall mean any suit, claim or legal, administrative or arbitration
proceeding (including citations, complaints, consent orders or other similar
enforcement orders).

“LLC Agreement” or “Agreement” means this Limited Liability Company Agreement
among Cargill, SUGAR and Imperial-Savannah, and any Exhibits and Schedules
hereto, as the same may be amended from time to time.

“Loaning Member” has the meaning set forth in Section 4.5(b).

 

A-12



--------------------------------------------------------------------------------

“Marketing Agreement” means the Sugar Marketing Agreement of even date herewith
between the Company and Cargill, as the same may be amended from time to time.

“Marketing Council” has the meaning set forth in Section 6.7.

“Master Confidentiality Agreement” means the Master Confidentiality Agreement of
even date herewith among the Company, Cargill, Imperial-Savannah, and SUGAR, as
the same may be amended from time to time.

“Master IP Agreement” means the Master Intellectual Property Agreement of even
date herewith between the Company and Cargill, as the same may be amended from
time to time.

“Mediation” has the meaning set forth in Section 14.2.

“Mediator” has the meaning set forth in Section 14.2.

“Member” means each of Imperial-Savannah, Cargill and SUGAR and each of the
Entities that hereafter may become a Member in accordance with the procedures as
set forth in this LLC Agreement.

“Member Contribution Agreement” means the Contribution Agreement of even date
herewith among the Members and the Company.

“Member Default” means (i) a material default by a Member under the LLC
Agreement (including an attempted Transfer in violation of Article XII) that
remains uncured for a period of 30 days after the defaulting Member has received
written notice of such default, (ii) the bankruptcy of a Member, (iii) a Cargill
Default, (iv) a SUGAR Default or (v) an Imperial-Savannah Default.

“Member Nonrecourse Debt” has the meaning set forth for “partner nonrecourse
debt” in Treasury Regulations §1.704-2(b)(4).

“Member Nonrecourse Debt Minimum Gain” means an amount, with respect to each
Member Nonrecourse Debt, equal to the Company Minimum Gain that would result if
such Member Nonrecourse Debt were treated as a Nonrecourse Liability, determined
in accordance with Treasury Regulations §1.704-2(i)(3).

 

A-13



--------------------------------------------------------------------------------

“Member Nonrecourse Deductions” has the meaning set forth for the term “partner
nonrecourse deductions” in Treasury Regulations §§1.704-2(i)(1) and
1.704-2(i)(2).

“Member Representatives” means the individuals designated to serve on the
Governance Board of the Company in accordance with Article VI.

“Membership Interest” means the entire beneficial ownership interest of a Member
in the Company, including that Member’s: (a) right to participate in the
management of the business and affairs of the Company; (b) right to vote on,
consent to, or otherwise participate in, any decision or action of or by the
Members and the Governance Board granted pursuant to this LLC Agreement and the
Act; (c) right to inspect the books and records of the Company; (d) Capital
Account and (e) right to share in the profits and losses of the Company and to
receive distributions, together with that Member’s obligations to comply with
the terms of this LLC Agreement; and those obligations attributable to a Member
under the Act or the Certificate of Formation.

“Membership Interest Percentage” means the percentage set forth for each Member
in Schedule 4.1 of the LLC Agreement as adjusted in accordance with the
provisions of this LLC Agreement.

“Mortgage” means that certain Mortgage of even date herewith executed by
Imperial-Savannah in favor of the Company.

“Net Profits” or “Net Losses” means, for each Fiscal Year, an amount equal to
the taxable income or loss of the Company for such Fiscal Year, determined in
accordance with Code §703(a) (for this purpose, all items of income, gain, loss,
or deduction required to be stated separately pursuant to Code §703(a)(1) will
be included in taxable income or loss), with the following adjustments:

(e) Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Net Profits or Net Losses pursuant to
this definition will be added to such taxable income or loss;

(f) Any expenditures of the Company described in Code §705(a)(2)(B) or treated
as Code §705(a)(2)(B) expenditures pursuant to Treasury

 

A-14



--------------------------------------------------------------------------------

Regulations §1.704-1(b)(2)(iv)(i), and not otherwise taken into account in
computing Net Profits or Net Losses pursuant to this definition will be
subtracted from such taxable income or loss;

(g) In the event the Gross Asset Value of any Company asset is adjusted pursuant
to paragraphs (b) or (c) of the definition of “Gross Asset Value,” the amount of
such adjustment will be taken into account as gain or loss from the disposition
of such asset for purposes of computing Net Profits or Net Losses;

(h) Gain or loss resulting from any disposition of Property with respect to
which gain or loss is recognized for federal income tax purposes will be
computed by reference to the Gross Asset Value of the Property disposed,
notwithstanding that the adjusted tax basis of such Property differs from its
Gross Asset Value;

(i) In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
will be taken into account Depreciation for such Fiscal Year, computed in
accordance with the definition of Depreciation above;

(j) To the extent an adjustment to the adjusted tax basis of any Company
Property pursuant to Code §734(b) or Code §743(b) is required pursuant to
Treasury Regulations §1.704-1(b)(2)(iv)(m)(2) or (4) to be taken into account in
determining Capital Accounts as a result of a distribution other than in
complete liquidation of a Membership Interest, the amount of such adjustment
will be treated as an item of gain (if the adjustment increases the basis of the
asset) or loss (if the adjustment decreases the basis of the asset) from the
disposition of the asset and will be taken into account for purposes of
computing Net Profits or Net Losses; and

(k) Notwithstanding any other provision of this definition, any items that are
specially allocated pursuant to Section 10.2 of this LLC Agreement will not be
taken into account in computing Net Profits or Net Losses. The amounts of the
items of Company income, gain, loss or deduction available to be specially
allocated pursuant to Section 10.2 will be determined by applying rules
analogous to those set forth in paragraphs (a) through (f) above.

 

A-15



--------------------------------------------------------------------------------

“Net Revenues” has the meaning set forth in the Marketing Agreement.

“Non-Affected Member” has the meaning set forth in Section 12.1(c).

“Non-Contributing Member” has the meaning set forth in Section 4.2(c).

“Non-Transferring Member” has the meaning set forth in Section 12.1(a).

“Nonrecourse Deductions” has the meaning set forth in Treasury Regulations
§.704-2(b)(1).

“Nonrecourse Liability” has the meaning set forth in Treasury Regulations
§1.704-2(b)(3).

“Notice of Intent to Purchase” has the meaning set forth in Section 12.1(c).

“Notices” has the meaning set forth in Section 15.2.

“Officers” means the officers described in Section 8.1.

“Operation and Management Agreement” means the Operation and Management
Agreement of even date herewith between Imperial-Savannah and the Company.

“Operative Agreements” means this LLC Agreement, the Master Confidentiality
Agreement, the Master IP Agreement, the Supply Agreement, the Marketing
Agreement, the Member Contribution Agreement, the letter agreement of even date
herewith entered into by and among Cargill, SUGAR, Imperial-Savannah and the
Company pursuant to Section 2.1(c) of the Member Contribution Agreement, the
Land and Facilities Lease Agreement, the Bulk Sugar Supply Agreement, the
Environmental Agreement, the Sugar Mill Tract A Servitude Agreement, the
Operation and Management Agreement, the Mortgage, the Hot Water Canal Servitude
Agreement, the Consulting Services Agreement (Cargill), the Consulting Services
Agreement (Imperial-Savannah) and other site agreements.

“Optional Deficit Loan” has the meaning set forth in Section 4.2(c).

 

A-16



--------------------------------------------------------------------------------

“Proceedings” shall mean any actions, causes of action, written demands, written
claims, suits, investigations, and any appeals there from.

“Prohibited Party” has the meaning set forth in Section 12.1(d).

“Prohibited Party Notice” has the meaning set forth in Section 12.1(c).

“Property” means all real and personal property (tangible or intangible)
contributed to or acquired by the Company, including cash and any improvements,
additions and alterations thereto.

“Qualified Valuation Expert” means an independent third party appraiser of
national reputation with experience in the valuation of commercial agricultural
processing facilities and businesses who is qualified to make a Fair Market
Value determination and has no material relationship with any Member or any of
their respective Affiliates.

“Quality Compliance Improvement” has the meaning set forth in Section 4.2(e).

“Quality Compliance Loan” has the meaning set forth in Section 4.2(e).

“Rated Capacity” means the ability to process 3150 short tons of raw cane sugar
per day.

“Refining Fee” has the meaning set forth in Section 3.3(a).

“Refusal Opportunity Notice” has the meaning set forth in Section 12.1(a).

“Related Party Lender” has the meaning set forth in Section 6.4(b)(iii).

“Required Imperial-Savannah Improvements” has the meaning set forth in the
letter agreement of even date herewith entered into by and among Cargill, SUGAR,
Imperial-Savannah and the Company pursuant to Section 2.1(c) of the Member
Contribution Agreement.

“Reserves” means, for any fiscal period, funds set aside or amounts allocated
during such period to reserves that will be maintained in amounts deemed
sufficient by the Governance Board for working capital, capital expenditures and
to pay taxes, insurance, debt service, or other costs or expenses, including,
without limitation, potential future tort and environmental liabilities
incidental to the ownership or operation of the business of the Company.

 

A-17



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission.

“Second Amended and Restated LLC Agreement” has the meaning set forth in the
third Recital.

“Second Closing” has the meaning set forth in the Member Contribution Agreement.

“Seconding Agreement” means the Employee Seconding Agreement between Cargill and
the Company dated as of the date of this Agreement.

“Secretary of State” has the meaning set forth in the first Recital.

“Selling Member” has the meaning set forth in Section 12.2(e)(i).

“Selling Members” has the meaning set forth in Section 12.2(f).

“Senior Manager” has the meaning set forth in Section 8.1.

“Substantial Disagreement” means the inability of the Members to reach agreement
on any of the items set forth in Schedule 5.1.

“SUGAR” has the meaning set forth in the Preamble.

“SUGAR Default” means a “SUGAR Event of Default” under the Supply Agreement.

“Sugar Mill Tract A Servitude Agreement” means the Sugar Mill Tract A Servitude
Agreement of even date herewith between Imperial-Savannah, as grantor, and the
Company, as grantee.

“SUGAR Prohibited Parties” means each Entity that is a Designated Entity
designated from time to time by SUGAR pursuant to Section 12.1(d), and
Affiliates of such Entities.

“Supply Agreement” means the Raw Sugar Supply Agreement between the Company and
SUGAR of even date herewith, as the same may be amended from time to time.

 

A-18



--------------------------------------------------------------------------------

“Take-over Work” means those portions of the Required Imperial-Savannah
Improvements and/or the Environmental Work which the Company has elected to
perform pursuant to and in accordance with (i) the letter agreement of even date
herewith entered into by and among Cargill, SUGAR, Imperial-Savannah, and the
Company pursuant to Section 2.1(c) of the Member Contribution Agreement and/or
(ii) the Environmental Agreement, respectively.

“Tax Distribution” means an amount up to 20% of the net income allocated to each
Member for the prior Fiscal Year, reduced by an amount equal to patronage losses
incurred by SUGAR with respect to such Fiscal Year.

“Tax Matters Partner” has the meaning set forth in Code § 6231.

“Term” means the time period described in Section 2.7.

“Transfer” means (a) a sale, assignment, transfer or other disposal, directly or
indirectly, whether voluntarily or by operation of Law of a Membership Interest,
or portion thereof; (b) in the case of any Entity owning the Membership Interest
initially held by Cargill, any sale, assignment, transfer or other disposal that
results in Cargill owning and controlling (directly or indirectly) less than all
of the voting securities or other evidences of ownership in such Entity; (c) in
the case of any Entity owning the Membership Interest initially held by
Imperial-Savannah, any sale, assignment, transfer or other disposal that results
in Imperial Parent owning and controlling (directly or indirectly) less than all
of the voting securities or other evidences of ownership in such Entity; (d) in
the case of any Entity owning the Membership Interest initially held by SUGAR,
any sale, assignment, transfer or other disposal that results in SUGAR owning
and controlling (directly or indirectly) less than all of the voting securities
or other evidences of ownership in such Entity. Notwithstanding the foregoing,
none of the following will be a Transfer: (i) a change in ownership or Control
of Cargill, Imperial Parent, or SUGAR; (ii) the sale of all or substantially all
of a Member’s assets, provided that the party acquiring all or substantially all
of the assets unconditionally assumes and agrees to perform all obligations of
the Member under this Agreement and under all other agreements between such
Member and the Company; or (iii) the pledge of or the creation of a security
interest or other encumbrance in a Membership Interest, subject, however, to the
provisions of Section 12.1(e).

 

A-19



--------------------------------------------------------------------------------

“Transferring Member” has the meaning set forth in Section 12.1(a).

“Treasury Regulations” means and includes proposed, temporary and final
regulations promulgated under the Code in effect on the date of this LLC
Agreement and the corresponding sections of any Treasury Regulations
subsequently issued that amend or supersede those Treasury Regulations

 

A-20